Case 8:20-cv-02372-CEH-TGW Document 1 Filed 10/09/20 Page 1 of 77 PageID 1




                        UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF FLORIDA TAMPA DIVISION


MONIER RAHALL, an individual; and
BARRY TUCKER, an individual,
                                      Plaintiffs,                 CASE NO.:
v.
YEHIA AWADA, an individual; GAMING EDGE
CONCEPTS, LLC, a Nevada Corporation; TIMOTHY
S. CORY, individually; JOHN LYNCH, III, individually;
JOHN LYNCH, III, as Trustee for the JOHN LYNCH and
Kellie FUHR Family Trust; KELLIE FUHR, individually;
KELLIE FUHR, as Trustee for the JOHN LYNCH and
Kellie FUHR Family Trust; KEN SHIPALESKY,
an individual; ARLENE SHIPALESKY, an individual;
PATRICK LYNCH, an individual; VICKI LYNCH, an
individual; JOHN LYNCH, JR., as Trustee for the
LYNCH TRUST dated August 26, 1997; MICHAEL
LYNCH, an individual; JULIE LYNCH, an
individual; WILLIAM M. ERNST, as Trustee of the
William M. Ernst Revocable Trust; DAVID AUSTIN,
an individual; JOHN FUHR, an individual; GLENN
OHNO, an individual; TIFFANY OHNO, an
individual; CHRISTINA ORTIZ, an individual;
STEPHEN ORTIZ, an individual; LEIGHANN
WOLKOWSKI, an individual; and BRENT FUHR,
an individual, Does 1 through 20 are companies
formed under the laws of the State of Nevada or other
states who have conspired with, assisted or worked
with Defendants,
                                      Defendants.
                                                           /

                              COMPLAINT FOR DAMAGES

COMES NOW, Plaintiffs, Monier Rahall, an individual, and Barry Tucker, an individual, by and

through the undersigned Counsel, and hereby sues the following individuals and entities:

TIMOTHY S. CORY, individually; YEHIA AWADA, an individual; JOHN LYNCH, III,

individually, and in his capacity as Trustee for the JOHN LYNCH and Kellie FUHR Family

Trust; KELLIE FUHR, individually KELLIE FUHR, as Trustee for the JOHN LYNCH and
Case 8:20-cv-02372-CEH-TGW Document 1 Filed 10/09/20 Page 2 of 77 PageID 2




Kellie FUHR Family Trust; KEN SHIPALESKY, an individual; ARLENE SHIPALESKY, an

individual; PATRICK LYNCH, an individual; VICKI LYNCH, an individual; JOHN LYNCH,

JR., as Trustee for the LYNCH TRUST dated August 26, 1997; MICHAEL LYNCH, an

individual; JULIE LYNCH, an individual; WILLIAM M. ERNST, as Trustee of the William M.

Ernst Revocable Trust; DAVID AUSTIN, an individual; JOHN FUHR, an individual; GLENN

OHNO, an individual; TIFFANY OHNO, an individual; CHRISTINA ORTIZ, an individual;

STEPHEN ORTIZ, an individual; LEIGHANN WOLKOWSKI, an individual; and BRENT

FUHR, an individual, Does 1 through 20 are companies formed under the laws of the State of

Nevada or other states who have conspired with, assisted or worked with Defendants and allege

as follows:

                                     I.        JURISDICTION

   1. This Court has jurisdiction pursuant to 28 U.S.C. §1332 based on diversity of citizenship

       and the amount in controversy, which exceeds $75,000.00. As described in Section III

       herein, diversity of citizenship exists because no Defendant is a citizen of the same state

       for which any Plaintiff is a citizen.

   2. This Court has jurisdiction pursuant to 28 U.S.C. § 1338(b) based upon claims related to

       copyright, patent, and trademark rights.

   3. This Court has jurisdiction pursuant to Fla. Stat. § 48.193(1)(b) because the

       Defendants have knowingly engaged in purposeful actions and telephonic, electronic,

       and written communications conducted in and directed to citizens residing in the State

       of Florida. Accordingly, the Defendants have subjected and availed themselves to the

       jurisdiction of State of Florida and its laws and jurisdiction. Specifically, the acts

       complained of herein were between a Florida resident and concern a business




                                                  2
Case 8:20-cv-02372-CEH-TGW Document 1 Filed 10/09/20 Page 3 of 77 PageID 3




     relationship and contracts concerning a Florida Corporation. The original monies for

     the deal flowed through Florida bank accounts for the Florida Corporation. Florida

     was where the deal was negotiated and consummated. The Plaintiffs have been injured

     by these events arising from and committed by the Defendants in the State of Florida.

     To this extent, the defendants have certain minimum contacts with the State of Florida.

     Thus, the exercise of jurisdiction over the defendants “does not offend traditional

     notions of fair play and substantial justice.” Int'l Shoe Co. v. Washington, 326 U.S.

     310, 319 (1945)); see also Helicopteros Nacionales de Colombia, S.A. v. Hall, 466

     U.S. 408, 414 (1984).

                                        II.    VENUE

  4. Venue for this proceeding is proper in the Middle District of Florida pursuant to 28

     U.S.C. § 1391(2) as the subject matter and a substantial, material part of the operative

     facts and events giving rise to the claim occurred in this District. A substantial portion of

     the events giving rise to the claim occurred in the State of Florida because 1) the original

     monies for the deal flowed through Florida bank accounts for the Florida Corporation, 2)

     the State of Florida was where the deal was negotiated and consummated, and in so

     knowingly consummating business transactions in the State of Florida, all parties hereto

     availed themselves to the jurisdiction of Florida under Florida Statute §48.193. Thus, the

     Plaintiffs have been injured by these events arising from and committed by the

     Defendants in the State of Florida, and therefore, venue is proper in the Middle District of

     Florida.

  5. Plaintiff, Monier Rahall is a Florida resident and to that extent, hereby avails himself to

     this Florida Court. As such, Venue is proper here.




                                               3
Case 8:20-cv-02372-CEH-TGW Document 1 Filed 10/09/20 Page 4 of 77 PageID 4




  6. To this extent, the Middle District of Florida is the proper and most convenient forum.

                                        III. PARTIES

                                   A.        PLAINTIFFS

  7. MONIER RAHALL (“RAHALL”), an individual, the Plaintiff, is a resident/citizen of
     Tampa, Florida

  8. BARRY TUCKER (“TUCKER”), an individual, the Plaintiff, is a resident/citizen of

     Alberta, Canada.

                                        A.         DEFENDANTS

  9. TIMOTHY S. CORY (“CORY”), and individual, is a resident of/citizen of Nevada.

  10. YEHIA AWADA (“AWADA”), an individual and a Defendant, is a resident/citizen of

     Nevada.

  11. GAMING EDGE CONCEPTS, LLC, is a Nevada Limited Liability Company, managed

     by Yehia Awada

  12. JOHN LYNCH, III (“LYNCH”), individually, and in his capacity as Trustee for the

     JOHN LYNCH and KELLIE FUHR FAMILY TRUST, and a Defendant, is a citizen of

     Alberta, Canada, and a resident of California.

  13. KELLIE FUHR (“FUHR”), individually, and in her capacity as Trustee for the JOHN

     LYNCH and KELLIE FUHR FAMILY TRUST, and a Defendant, is a citizen of Alberta,

     Canada, and a resident of California.

  14. JOHN LYNCH and KELLIE FUHR FAMILY TRUST (“LYNCH TRUST”), collectively

     herein will be referred to as “LYNCH TRUSTEES.”

  15. Collectively, the following parties will be referred to as “LYNCH GROUP” in this

     Complaint:




                                               4
Case 8:20-cv-02372-CEH-TGW Document 1 Filed 10/09/20 Page 5 of 77 PageID 5




        A.   KEN SHIPALESKY, an individual and a Defendant, is a resident/citizen of

             Alberta, Canada.

        B.   ARLENE SHIPALESKY, an individual and a Defendant, is a resident/citizen

             of Alberta, Canada.

        C.   PATRICK LYNCH, an individual and a Defendant, is a resident/citizen of

             California, and is the uncle of Defendant LYNCH TRUST.

        D.   VICKI LYNCH, an individual and a Defendant, is a resident/citizen of

             California.

        E.   JOHN LYNCH, JR., as Trustee for the LYNCH TRUST dated August 26,

             1997, and a Defendant, is a resident/citizen of California.

        F.   MICHAEL LYNCH, an individual and a Defendant, is a resident/citizen of

             California.

        G.   JULIE LYNCH, an individual and a Defendant, is a resident/citizen of

             California.

        H.   WILLIAM M. ERNST, as Trustee of the William M. Ernst Revocable Trust

             and a Defendant, is a resident/citizen of California.

        I.   DAVID AUSTIN, an individual and a Defendant, is a resident/citizen of

             California.

        J.   JOHN FUHR, an individual and a Defendant, is a resident/citizen of Alberta,

             Canada.

        K.   GLENN OHNO, an individual and a Defendant, is a resident/citizen of

             California.




                                           5
Case 8:20-cv-02372-CEH-TGW Document 1 Filed 10/09/20 Page 6 of 77 PageID 6




         L.     TIFFANY OHNO, an individual and a Defendant, is a resident/citizen of

                California.

         M.     CHRISTINA ORTIZ, an individual and a Defendant, is a resident/citizen of

                California.

         N.     STEPHEN ORTIZ, an individual and a Defendant, is a resident/citizen of

                California.

         O.     LEIGHANN WOLKOWSKI, an individual and a Defendant, is a

                resident/citizen of Alberta, Canada.

         P.     BRENT FUHR, an individual and a Defendant, is a resident/citizen of

                Alberta, Canada.

  16. Does 1 through 20 are companies formed under the laws of the State of Nevada or other

     states who have conspired with, assisted or worked with Defendants.

                               IV.     COMMON FACTS

  17. At all times relevant hereto, JOHN LYNCH had power of attorney to act on behalf of and

     execute documents on behalf of: KEN SHIPALESKY; ARLENE SHIPALESKY;

     PATRICK LYNCH; VICKI LYNCH; JOHN LYNCH, JR., as Trustee for the LYNCH

     TRUST dated August 26, 1997; MICHAEL LYNCH; JULIE LYNCH; WILLIAM M.

     ERNST, as Trustee of the William M. Ernst Revocable Trust; DAVID AUSTIN; JOHN

     FUHR; GLENN OHNO; TIFFANY OHNO; CHRISTINA ORTIZ; STEPHEN ORTIZ;

     LEIGHANN WOLKOWSKI; and BRENT FUHR (See Exhibit “A”).

  18. INTEGRA ASSET MANAGEMENT, INC. (“INTEGRA”), negotiated the original deal

     for the purchase of 13.6% of TYCHE ENTERTAINMENT LLC (“TEL”) for $1,926,000.

     INTEGRA received first $250,000 from JOHN LYNCH in 2004 (See Exhibit “A” –




                                             6
Case 8:20-cv-02372-CEH-TGW Document 1 Filed 10/09/20 Page 7 of 77 PageID 7




     Operating Agreement TYCHE ENTERTAINMENT LLC) and those funds went directly

     to AWADA to pay his gambling debts. JOHN LYNCH determined the corporation value,

     the created the proforma, and analyzed potential income. INTEGRA received original

     funds of $250,000 paid to AWADA and AWADA’s debts, including markers and legal

     expenses.

  19. MONIER RAHALL (“RAHALL”), was involved in the organization of, and was duly

     appointed the Manager of, TYCHE ENTERTAINMENT, LLC (“TEL”) when it was

     organized in 2004 and remained its Manager ever since until it was dissolved in 2013.

     JOHN LYNCH specifically required that RAHALL was appointed as a managing

     member as a condition of his investment.

  20. At one time, AWADA owned 86.4% of the membership interests in TEL, but such

     interests were pledged for a loan August 30, 2005 (See Exhibit “D”). AWADA

     completely forfeited the entirety of his interest on or about October 2008 in return for

     additional monies lent to AWADA.

  21. At one time, LYNCH TRUSTEES owned a small portion (identified below) of the

     membership interests in TEL. On February 8, 2006 a letter was sent to LYNCH

     informing him that additional monies were owed pursuant to the Secured Promissory

     Note addendum of the Operating Agreement of TYCHE ENTERTAINMENT, LLC a

     Nevada Limited Liability Company the sum of Two Hundred Twenty Six Thousand

     Dollars ($226,000) together with interest thereon at the rate of eight percent (8%) per

     annum is due and payable eighteen (18) months from the date of this Note, which was

     signed the 14th day of August 2004. The Note was due and payable on February 14,

     2006, and LYNCH failed to pay resulting in his forfeiture of the 10.4224% Membership




                                              7
Case 8:20-cv-02372-CEH-TGW Document 1 Filed 10/09/20 Page 8 of 77 PageID 8




     Interest in TEL. (See Exhibit “B”). Due to the failure of LYNCH to pay his contractual

     obligation that was owed to AWADA for the remainder of his membership, the

     membership was never issued.

  22. LYNCH further refused to pay his portion of the legal fees and ongoing expenses to

     protect the assets of TEL.

  23. TEL was engaged in general business activity that included the gaming industry in Las

     Vegas, Nevada.

  24. TYCHE was organized for the purpose of writing and purchasing loans.

  25. The LYNCH FAMILY members owned non-voting membership interests in TEL.

     Collectively, such interests totaled 3.1776%. As identified above, the LYNCH FAMILY

     relevant to this matter include, subject to amendment: KEN SHIPALESKY, an

     individual; ARLENE SHIPALESKY, an individual; PATRICK LYNCH, an individual;

     VICKI LYNCH, an individual; JOHN LYNCH, JR., as Trustee for the LYNCH TRUST

     dated August 26, 1997; MICHAEL LYNCH, an individual; JULIE LYNCH, an

     individual; WILLIAM M. ERNST, as Trustee of the William M. Ernst Revocable Trust;

     DAVID AUSTIN, an individual; JOHN FUHR, an individual; GLENN OHNO, an

     individual; TIFFANY OHNO, an individual; CHRISTINA ORTIZ, an individual;

     STEPHEN ORTIZ, an individual; LEIGHANN WOLKOWSKI, an individual; BRENT

     FUHR, an individual.

  26. GAMING ENTERTAINMENT, INC. (“GEI”) was a Nevada corporation owned by

     AWADA. In 2009, GEI filed a Chapter 11 petition under the Bankruptcy Code, which

     was later converted by the court to a Chapter 7 proceeding, in the United States




                                              8
Case 8:20-cv-02372-CEH-TGW Document 1 Filed 10/09/20 Page 9 of 77 PageID 9




     Bankruptcy Court, District of Nevada, which was styled, In re: Gaming Entertainment,

     Inc., and assigned Case No. 09-32258-IBR.

             AWADA Loan to LYNCH TRUST and Lynch Investment in TEL

  27. TEL was organized for general business activity and to market the intellectual property

     created by AWADA.

  28. In 2004 shortly after TEL was organized, LYNCH TRUST, FUHR, and the LYNCH

     FAMILY became interested in investing in various patents and intellectual property that

     were owned by AWADA.

  29. LYNCH TRUST and AWADA agreed that the LYNCH TRUST and the LYNCH

     FAMILY were to receive a collective total of 13.6% of the membership interests in TEL

     (“Lynch interest”), as follows: (1) The LYNCH FAMILY was to receive a collective

     3.1776% for a capital contribution of $450,000.00; (2) LYNCH TRUSTEES were to

     receive a 10.4224% interest for a capital contribution of $1,476,000.00. LYNCH TRUST

     had power of attorney for FUHR, LYNCH TRUSTEES, and the LYNCH FAMILY.

     Attached hereto as Exhibit “A” is the TEL Operating Agreement which reflects the

     LYNCH GROUP interests, and LYNCH TRUST’S signature as power of attorney for

     FUHR, LYNCH TRUSTEES, and the LYNCH FAMILY.

  30. Of the total LYNCH GROUP interest, LYNCH TRUSTEES’ 10.4224% was used by

     LYNCH TRUST as security for a loan from AWADA for $226,000.00, representing only

     a portion of LYNCH TRUST’S capital contribution, and which was to be paid on or

     before February 14, 2006. Attached hereto as Exhibit “B” is a copy of the Secured

     Promissory Note reflecting the loan and LYNCH TRUSTS investment in TEL. At

     inception it was an investment not membership and would not be a membership interest




                                              9
Case 8:20-cv-02372-CEH-TGW Document 1 Filed 10/09/20 Page 10 of 77 PageID 10




      until he paid the Note in full. AWADA subsequently pledged the Note to TUCKER and

      MECHAN.

   31. No membership certificates were issued to LYNCH TRUST because the party’s contract

      provided that the interests would not be earned until full payment for the interests had

      been received.

                                        Receiver Negligence

   32. JOHN LYNCH individually and the LYNCH FAMILY GROUP filed a lawsuit to

      dissolve the corporation TYCHE ENTERTAINMENT LLC and appoint a Receiver even

      though JOHN LYNCH had no rights or interest in the company at that time.

   33. The appointed Receiver, TIMOTHY S. CORY conspired with LYNCH and AWADA to

      take rights from Plaintiffs and assert rights of Defendants that Defendants did not legally

      have. CORY, AWADA and LYNCH are personally liable because they willfully and

      deliberately breached their fiduciary duties to the Plaintiffs.

   34. As a receiver, CORY possessed a special relationship of trust with the Plaintiffs. To this

      extent, CORY owed a fiduciary duty to the Plaintiff’s. Here, CORY asserted rights

      against Plaintiff’s assets that the Receiver did not have any right to exercise over the

      assets, thus breaching his fiduciary duty to the Plaintiffs. Specifically, CORY breached

      his fiduciary duty because he changed existing contractual relationships and improperly

      determined the rights between the parties pursuant to an existing contract reallocating

      interest in the property that was the subject of that contract. A receivership court may not

      impair the obligations of a contract, and a receiver may do nothing to impair a contract

      that is between the parties to the contract.




                                                10
Case 8:20-cv-02372-CEH-TGW Document 1 Filed 10/09/20 Page 11 of 77 PageID 11




   35. Plaintiffs’ appealed CORY’s appointment as receiver and this caused CORY to assert

      that if Plaintiffs dropped the appeal he would work with Plaintiffs and address their

      interest and concerns. CORY misled the Plaintiff’s to believe if they dismissed their

      appeal, he would uphold his fiduciary duty as a trustee to protect the interest of all

      shareholders and property of the in the receivership belonging to the Plaintiffs.

   36. LYNCH owed a fiduciary duty to the Plaintiffs acting as a Trustee for the LYNCH

      FAMILY GROUP exercising rights concerning the Plaintiff’s company and assets even

      though LYNCH never obtained his membership certificates due to failure to pay the Note

      in full.

   37. On February 14, 2006, LYNCH TRUST refused to repay the loan from AWADA,

      refused to respond to capital calls for TEL, and, instead, attempted to renegotiate the

      terms of the loan with no right of renegotiation. Because of LYNCH TRUSTS refusal to

      repay the loan to AWADA, AWADA exercised his right to take LYNCH TRUSTS

      interest in TEL. Attached hereto as Exhibit “C” are true and correct copies of the

      correspondence between LYNCH TRUST and AWADA regarding the LYNCH TRUST

      default and the forfeiture of his non-issued interest in TEL.

   38. LYNCH then used legal coercion and abuse of process to extort Plaintiffs and/or effect

      conversion of the assets by filing several lawsuits (Gaming Entertainment, Inc Adversary

      Proceeding No. 11-1092-LBR; Patrick Lynch, individually, and derivatively on behalf of

      TYCHE ENTERTAINMENT, LLC, a Nevada Limited Liability Company, Plaintiff, vs.

      YEHIA AWADA, an individual, and GAMING ENTERTAINMENT, INC., a Nevada

      corporation; Case No. A563417) wherein he was not successful, until the last lawsuit

      wherein he not only petitioned for a Receiver, his lawyers chose the Receiver for his bias




                                               11
Case 8:20-cv-02372-CEH-TGW Document 1 Filed 10/09/20 Page 12 of 77 PageID 12




      views concerning religion and ethnicity and therefore they knew he who would be open

      to conspiring with LYNCH against TYCHE ENTERTAINMENT LLC.

   39. Further, Defendants were judicially estopped from continuing to venue shop when

      previous courts had already heard the issue and denied the relief requested.

      (ShuffleMaster, Inc. v. AWADA, Case No. 2:04-cv-980 - United States District for the

      District of Nevada; Gaming Entertainment, Inc., Case No. 09-32258-IBR -United States

      Bankruptcy Court District of Nevada; Gaming Entertainment, Inc Adversary Proceeding

      No. 11-1092-LBR; Patrick Lynch, individually, and derivatively on behalf of TYCHE

      ENTERTAINMENT, LLC, a Nevada Limited Liability Company, Plaintiff, vs. YEHIA

      AWADA, an individual, and GAMING ENTERTAINMENT, INC., a Nevada

      corporation; Case No. A563417;; YEHIA AWADA Chapter 11 bankruptcy as Case No.

      09-30585).

   40. CORY engaged in communications with LYNCH concerning the assets, yet LYNCH had

      no rights to the assets.

   41. TUCKER, MECHAN and RAHALL had discussions with CORY and even offered to

      come to Las Vegas, attempting to set up an appointment to see CORY, but CORY

      refused to give them a meeting even though they held all the interest in the membership.

   42. Recently Plaintiffs discovered that the reason the Receivership was closed prematurely

      was that CORY had a scheduled mission for his Church wherein he would be gone for a

      substantial period of time. Rather than have another Receiver take over and properly

      administer the case, and review and/or investigate the status and posture of the case,

      assets and ownership of assets through proper due diligence, CORY closed case under




                                              12
Case 8:20-cv-02372-CEH-TGW Document 1 Filed 10/09/20 Page 13 of 77 PageID 13




      protest of the Plaintiffs. CORY improperly and prematurely closed the Receivership and

      closed the case to the detriment of Plaintiffs.

   43. CORY could not leave the case to another Receiver because he knew it would expose his

      bias and fraudulent acts.

   44. JOHN LYNCH on behalf of TYCHE ENTERTAINMENT LLC took the payments from

      2006-2007, and AWADA personally took the IGT payments from 2007-2009 and neither

      ever accounted for the payments.

   45. CORY did not properly investigate the assets and liabilities of the parties prior to filing

      final tax forms. As tax matters can be complicated for companies, CORY was required to

      properly review the business financial records and properly report all financial matters to

      the IRS. CORY failed to consult with the constituents to ascertain the financial matters.

   46. CORY gave Plaintiffs the run around or acknowledge their interests that were already

      heard and granted by another court, and therefore, improperly participated in LYNCH’S

      actions and fraudulently and negligently converted the assets and or exercised dominion

      and control over the assets and is therefore liable for his negligence.

   47. Further, because the bankruptcy court had already heard and adjudicated the rights of the

      parties, CORY was judicially estopped from making a different determination or

      undermining those rights.

   48. Further, receivers do not have the right to change the contractual agreements between the

      parties, however CORY did just that.

   49. Prior to the receivership, TUCKER and MECHAN paid the bankruptcy trustee in

      AWADA’s personal bankruptcy and his Corporate bankruptcy and legal fees to preserve

      the assets in patent litigation and in litigation against LYNCH. Without this, there would




                                                13
Case 8:20-cv-02372-CEH-TGW Document 1 Filed 10/09/20 Page 14 of 77 PageID 14




      be no assets to place in receivership. Despite this fact, CORY refused to recognize who

      preserved the assets and the cost of that preservation. Instead, CORY recognized

      AWADA and LYNCH as the parties who had the legal rights to the assets which was an

      improper reallocation of the legal rights to the assets.

   50. In addition, in several other cases, LYNCH individually and as Trustee asserted the same

      rights that were asserted with CORY, that other Courts denied. Therefore, CORY and the

      Court in that case were judicially estopped from relitigating the issue.

   51. As of the end of February 2006, LYNCH TRUST forfeited all rights to membership

      interests in TEL issued because the secured Note was never paid (“LYNCH TRUST

      forfeiture”). (See Exhibit. “C”)

   52. CORY is not entitled to judicial immunity for his actions in the course of performing his

      responsibilities as a receiver in an official capacity because a receiver is personally liable

      for an improper distribution of assets and creating and filing false tax statements without

      seeking any tax counsel, or records of the business financial matters, causing financial

      harm to the Plaintiffs.

   53. Pilfering a company’s assets, taking unlawful control of assets with no present right to

      those assets, or conversion of assets not under the control or dominion of receiver is not

      normally performed by a court-appointed receiver. Whether a public official is entitled to

      absolute immunity is a question of law. This is a threshold question that must be

      determined prior to any predetermination of immunity.

   54. Plaintiffs state CORY was acting outside the scope of his legal rights and duties and

      acted in conspiracy with LYNCH and AWADA, parties with no right to the assets.

      LYNCH wanted a Receiver appointed, and initially AWADA did not, however AWADA




                                                14
Case 8:20-cv-02372-CEH-TGW Document 1 Filed 10/09/20 Page 15 of 77 PageID 15




      agreed later due to CORY reallocation of the contractual interest, when CORY had no

      right to do so.

   55. CORY refused to speak with or acknowledge the rights of Plaintiffs as lawful owners of

      the assets.

   56. CORY in performance of his duties conspired to seize control of TYCHE

      ENTERTAINMENT LLC and its assets and defraud its members.

   57. CORY is personally liable for his gross negligence and breach of fiduciary duties in

      wasting and seizing control of valuable assets and acting outside scope of receivership

      resulting in their loss and diminution in value, by not recognizing other Superior Court

      orders directing ownership of the assets and contracts between the parties that were

      outside the legal authority of CORY to cancel or intervene in those business agreements.

   58. CORY led the Court to error in misstating the contractual rights of the parties and

      therefore caused legal damages and actual damages to the Plaintiffs under color of law.

                        Tucker Loan to AWADA and AWADA Default.

   59. In 2005, AWADA was involved in extensive and expensive litigation over certain of his

      patents. In need of money, Defendant AWADA approached TUCKER and MECHAN for

      a loan to help him finance his litigation costs. Attached hereto as Exhibit “D” are true and

      correct copies of the agreement and pledge agreement between TUCKER and AWADA.

   60. TUCKER and MECHAN provided AWADA an aggregate total amount of approximately

      $2,500,000 million dollars from 2002 to present time, including paying hundreds of

      thousands of dollars in legal bills that AWADA never paid back. The source of the funds

      originated in Canada.




                                               15
Case 8:20-cv-02372-CEH-TGW Document 1 Filed 10/09/20 Page 16 of 77 PageID 16




   61. Plaintiffs are suffering ongoing damages for interest on loan and continuing personal

      expenses paid for AWADA of at least $580,000 since 2009 to present time.

   62. Under the original Note AWADA borrowed $1,750,000.00 from TUCKER and

      MECHAN, and the Note allowed for and provided for increases. AWADA improperly

      diverted $900,000 of the funds to himself without permission or authorization.

   63. At the time of and as security for the loan, TUCKER and MECHAN took physical

      possession of AWADA’s Membership Certificate in TEL as part of the security for the

      loan.

   64. In or about October 2008, AWADA forfeited his Membership Interest in TEL to

      TUCKER along with the rights to all of AWADA’s intellectual property when he failed

      to repay the loan from TUCKER. Consequently, because LYNCH TRUST had already

      forfeited his Membership Interest in TEL to AWADA, AWADA in turn forfeited

      96.8224% of the membership Interests in TEL to TUCKER in or about October 2008.

                         TYCHE’s Ownership of Intellectual Property

   65. As the owner of the only voting interests - 96.8224% of the membership interest in TEL,

      and thus, 96.8224% owner of all of Plaintiff TEL’s ownership of the intellectual property,

      TUCKER transferred 96.8224% of TEL’s membership interests to TYCHE.

   66. All the intellectual property owned by TEL is identified in the Operating Agreement of

      TEL, and none of that intellectual property has ever been transferred to any other person

      or entity by any person or entity. See Exhibit “A,” Oper. Agmt.

           AWADA’s Judicial Admissions and Sworn Statements and/or Testimony

   67. On October 3, 2008, AWADA was deposed in the litigation involving the patent rights,

      in the matter of ShuffleMaster, Inc. v. AWADA, Case No. 2:04-cv-980, a case which was




                                              16
Case 8:20-cv-02372-CEH-TGW Document 1 Filed 10/09/20 Page 17 of 77 PageID 17




      pending in the United States District for the District of Nevada. In that deposition,

      AWADA testified under oath that he had transferred his interests in TEL and all his

      intellectual property to Tucker. Attached hereto as Exhibit “E” are true and correct copies

      of an Excerpt of the Transcript of AWADA’s Deposition reflecting Defendant

      AWADA’s forfeiture of his Membership Interests in TEL.

   68. In addition to the GEI bankruptcy, AWADA filed a personal Chapter 11 bankruptcy in

      October 2009 in the United States Bankruptcy Court, District of Nevada, which was

      assigned Case No. 09-30585 (“AWADA bankruptcy”).

   69. In the AWADA bankruptcy, on his Schedule B-Personal Property, AWADA was

      required to list the personal property he owned. Under penalty of perjury, AWADA listed

      as only his interest his interest in GEI. AWADA did not identify any interest in TEL as

      owned by him. Attached hereto as Exhibit “F” is a true and correct copy of AWADA’s

      Schedule B-Personal Property.

   70. At his section 341 Meeting of Creditors in the 2009 AWADA bankruptcy, AWADA in

      his sworn testimony confirmed that the information contained in his Schedules was true

      and accurate. Attached hereto as Exhibit “G” is an Excerpt of the transcript from

      AWADA’s 341 Meeting testimony in his personal bankruptcy.

   71. In late 2009, AWADA’s deposition was also taken in the GEI bankruptcy, and at such

      deposition, AWADA testified under oath that all the intellectual property at issue was

      owned by RAHALL and TUCKER.

   72. In 2013, also in the GEI bankruptcy, AWADA admitted in a second deposition on April

      3, 2013, that the intellectual property was owned by RAHALL and TUCKER. Attached




                                               17
Case 8:20-cv-02372-CEH-TGW Document 1 Filed 10/09/20 Page 18 of 77 PageID 18




      hereto as Exhibit “H” is a true and correct copy of an Excerpt of AWADA’s April 3,

      2013 deposition transcript.

                     AWADA’s Fraudulent Actions in Corporate Changes

   73. In July 2013, AWADA began filing changes in the Registered Agent, Managing

      Members, and Managers of TEL. These filings were done without any authorization by

      managing members of TEL. In those filings, AWADA variously appointed himself or his

      accountant as the Registered Agent of TEL. AWADA also removed RAHALL as

      Manager of TEL and substituted himself. AWADA also added his family members as

      Managing Members of TEL. When the false filings were corrected, AWADA would

      immediately re-file his false documents.



   LYNCH TRUST’S Fraud Upon the Courts Through the Use of PATRICK LYNCH, his

                         Uncle, as a Strawperson (Wrongful State Suit)

   74. Over two years after LYNCH TRUST forfeited his right to all TEL membership interests,

      in or about May of 2008, PATRICK LYNCH, the uncle of LYNCH TRUST herein, filed

      a state court derivative suit in the District Court of Clark County, Nevada, although

      PATRICK LYNCH was a member of the LYNCH FAMILY, they held only a small

      portion of non-voting interests in TEL.

   75. JOHN LYNCH used PATRICK LYNCH to file the lawsuit because JOHN LYNCH

      knew that he did not hold any membership interest as they were forfeited when he failed

      to meet the contractual obligations to obtain his interest. The state suit was styled,

      PATRICK LYNCH, individually, and derivatively on behalf of TYCHE

      ENTERTAINMENT, LLC, a Nevada Limited Liability Company, Plaintiff, vs. YEHIA




                                                18
Case 8:20-cv-02372-CEH-TGW Document 1 Filed 10/09/20 Page 19 of 77 PageID 19




      AWADA, an individual, and GAMING ENTERTAINMENT, INC., a Nevada

      corporation; DOES 1-20; and DOE CORPORATIONS 1- 20, inclusive, Defendants,

      which state suit was assigned Case No. A563417 (“State Suit”).

   76. PATRICK LYNCH, as a member of the non-voting interests had no authority to file a

      lawsuit, and JOHN LYNCH conspired with his uncle, PATRICK LYNCH to file the

      State Suit as a derivative action.

   77. In the State Suit, PATRICK LYNCH (without authority to do so on behalf of TEL)

      asserted claims for breach of fiduciary duty, conversion, breach of contract, contractual

      breaches of specified duties, fraudulent misrepresentation, accounting, declaratory relief,

      injunction, and dissolution of TEL.

   78. PATRICK LYNCH also filed a derivative lawsuit (CASE NO. A563417, DISTRICT

      COURT CLARK COUNTY) which caused TYCHE ENTERTAINMENT LLC to incur

      substantial legal expenses while at the same time LYNCH created the expenses, he

      refused to pay his portion of those expenses. Therefore, PATRICK LYNCH and LYNCH

      TRUST undermined the stability of the company and breached his fiduciary of duty to

      the members. LYNCH never retained, paid, or controlled the attorneys in the State Suit.

      Instead, LYNCH TRUST herein retained, paid and controlled the attorneys.

   79. During the course of the State Suit, LYNCH TRUST and FUHR attempted to pressure

      the Plaintiffs herein to issue 50% of the membership of TEL to LYNCH TRUST, FUHR,

      PATRICK LYNCH, and the remaining LYNCH FAMILY, specifically, and subject to

      amendment, KEN SHIPALESKY, an individual; ARLENE SHIPALESKY, an

      individual; PATRICK LYNCH, an individual; VICKI LYNCH, an individual; JOHN

      LYNCH, JR., as Trustee for the LYNCH TRUST dated August 26, 1997; MICHAEL




                                               19
Case 8:20-cv-02372-CEH-TGW Document 1 Filed 10/09/20 Page 20 of 77 PageID 20




      LYNCH, an individual; JULIE LYNCH, an individual; WILLIAM M. ERNST, as

      Trustee of the William M. Ernst Revocable Trust; DAVID AUSTIN, an individual;

      JOHN FUHR, an individual; GLENN OHNO, an individual; TIFFANY OHNO, an

      individual; CHRISTINA ORTIZ, an individual; STEPHEN ORTIZ, an individual;

      LEIGHANN WOLKOWSKI, an individual; and BRENT FUHR, an individual.

                        Wrongful Federal Suit filed by LYNCH TRUST

   80. In 2011, LYNCH TRUST filed an adversary proceeding in the United States Bankruptcy

      Court District of Nevada, in the GEI bankruptcy, which was assigned Adversary

      Proceeding No. 11-1092-LBR, and styled, JOHN LYNCH, trustee for the JOHN LYNCH

      and KELLIE FUHR TRUST, Plaintiff, v. GAMING ENTERTAINMENT INC. a Nevada

      corporation; GAMING EDGE CONCEPTS, LLC, a Nevada limited liability company;

      TYCHE ENTERTAINMENT, LLC, a Nevada limited liability company; TYCHE, LLC,

      a Nevada limited liability company; GAMING ENT, LLC, a Nevada limited liability

      company; GAMING ENTERTAINMENT TYCHE, LLC, a Nevada limited liability

      company; YEHIA "JOE" AWADA, an individual; MONIER RAHALL, an individual;

      BARRY TUCKER, an individual; SHAWN MECHAN, an individual; DOES I through

      10; and ROE corporation I through X, inclusive, Defendants (“Federal Suit”).

   81. The court dismissed the State Suit.

   82. LYNCH TRUST’S 2011 Federal Suit asserted claims to the intellectual property based

      on his long-since forfeited right to issuance of a membership certificate in TEL, which

      was forfeited in 2006. (See Exhibits. “B” and “C”).




                                              20
Case 8:20-cv-02372-CEH-TGW Document 1 Filed 10/09/20 Page 21 of 77 PageID 21




   83. LYNCH TRUST’S Federal Suit asserted causes of actions under the avoidance and

      recovery powers provided to bankruptcy trustees under the United States Bankruptcy

      Code, although he was not a bankruptcy trustee, particularly in the GEI bankruptcy.

   84. On August 29, 2013, the court in the GEI bankruptcy approved a settlement between the

      GEI bankruptcy trustee wherein the trustee assigned all GEI’s bankruptcy estate’s interest

      in the intellectual property. Attached hereto as Exhibit “I” is a true and correct copy of

      the GEI bankruptcy court’s August 29, 2013 order approving the settlement. In that

      Agreement TYCHE LLC was assigned all the rights against AWADA and the

      corporation.

   85. The settlement was opposed by LYNCH TRUST and AWADA in the GEI bankruptcy, so

      both were aware of the settlement and the bankruptcy court’s ruling.

   86. Neither LYNCH TRUST nor AWADA appealed the GEI bankruptcy court’s order.

   87. CORY, acting as Receiver and under color of law, willfully ignored a Superior Court’s

      Order concerning the authority and true ownership of the membership shares and parties

      who were legally recognized to bind the companies to a settlement agreement.

   88. The Bankruptcy Court recognized RAHALL, MECHAN, TUCKER as the parties with

      the legal authority to enter into the Settlement Agreement and bind the companies.

      AWADA and LYNCH objected to that Settlement Agreement and RAHALL, MECHAN,

      and TUCKER’S authority, however their objections were overruled, and the Court denied

      their relief and entered the final Order. No appeal was taken from that Order; therefore,

      this matter was fully adjudicated, and CORY possessed no legal right or authority to

      reverse or ignore the Federal Bankruptcy Courts ruling on this issue of ownership rights.




                                               21
Case 8:20-cv-02372-CEH-TGW Document 1 Filed 10/09/20 Page 22 of 77 PageID 22




   89. AWADA and LYNCH did not appeal the Bankruptcy Court Order and therefore this

      matter was final and fully adjudicated.

                                       AWADA’S Perjury

   90. Notwithstanding AWADA’s prior sworn testimony and judicial admissions filed in courts

      as set forth above, on August 12, 2013, AWADA filed an Opposition to the GEI

      bankruptcy trustee’s motion to approve settlement, a copy of which is attached hereto as

      Exhibit “J” (“AWADA Opposition”). In AWADA’s Opposition, filed in 2013, AWADA

      asserts that “[he] is the majority owner of TYCHE Entertainment, LLC [TEL] and … has

      operated under the assumption that” his interest “as the owner” of TEL was being

      represented (See Exh. “J,” Oppos. ¶24), and indicates his consent is necessary for the

      assignment of any intellectual property owned by TEL (See Exh. “J,” Opps. ¶26).

   91. In AWADA’s sworn Declaration dated August 12, 2013 and filed with the AWADA

      Opposition, he declares under penalty of perjury that he owns membership interests in

      TEL (See Exh. “J,” Declar. ¶¶ 7, 9, 10)

                                   LYNCH TRUST’S Perjury

   92. JOHN LYNCH and KELLIE FUHR (JOHN LYNCH’s wife) forfeited their membership

      interest in February 2006 acting as Trustee of the LYNCH TRUST. On August 20, 2013,

      JOHN LYNCH executed and filed a sworn Affidavit in the Federal Suit wherein JOHN

      LYNCH stated “I am a managing member, one[-]third voting member, and shareholder in

      TYCHE Entertainment, LLC [TEL]…” Attached hereto as Exhibit “K” is a true and

      correct copy of the Affidavit of JOHN LYNCH, III in Support of AWADA’s Opposition

      to Settlement Agreement. The bankruptcy Court (CASE # BK-S-09-32258- LBR) did not

      recognize JOHN LYNCH and KELLIE FUHR individually, or as Trustee of the LYNCH




                                                22
Case 8:20-cv-02372-CEH-TGW Document 1 Filed 10/09/20 Page 23 of 77 PageID 23




      TRUST as having any legal rights to assert on behalf of TYCHE ENTERTAINMENT

      LLC.

                   Threats by LYNCH TRUST and FUHR on behalf of

                      LYNCH TRUST, FUHR and the Lynch Family

   93. Notwithstanding that LYNCH TRUST and FUHR’S interests and certificates in TEL

      never issued as of the end of February 2006, LYNCH, LYNCH TRUST, and FUHR

      made numerous threats to Plaintiffs in relation to such interests.

   94. In the GEI bankruptcy, LYNCH, LYNCH TRUST, and FUHR attempted to cause the

      bankruptcy trustee to file baseless RICO claims against RAHALL and attempted to

      coerce the bankruptcy trustee to bring such claims using false statements and slanderous

      statements. In relation to such assertions, FUHR was attempting to intimidate RAHALL

      using legal coercion and conspiring with the Trustee against the rights of RAHALL,

      TUCKER and MECHAN 19 U.S.C. § 241. Therefore, LYNCH, LYNCH TRUST, and

      FUHR acted unlawfully conspiring with two or more persons to conspire to threaten

      and/or intimidate a person exercising their rights and privileges secured to them by the

      Constitution or the laws of the United States. This includes contract rights and property

      rights.

   95. FUHR and LYNCH were in fact committing hate crimes against RAHALL as they made

      false statements which amounts to hate statements directed at RAHALL based on his

      religion and ethnicity. For instance, statements were made that RAHALL was backwards

      because of his Lebanese ethnic background and Muslim religion and thinks women are

      inferior and that is why he refused to negotiate with FUHR (the “Lebanese Muslim

      attacks”). "The FBI defines a hate crime to be, “…a criminal offense committed against a




                                               23
Case 8:20-cv-02372-CEH-TGW Document 1 Filed 10/09/20 Page 24 of 77 PageID 24




      person, property or society which is motivated, in whole or in part, by the offender’s bias

      against a race, religion, disability, sexual orientation, or ethnicity/national origin.”

   96. The hate statements violated the Thirteenth Amendment rights of RAHALL and were

      made in the course of litigation and to threaten legal actions, which is legal coercion.

      Under this section penalizing conspiracy to deprive person of rights secured to him by the

      federal Constitution or laws, the crime is completed by the agreement, and the statements

      and actions taken were overt, however no showing of an overt act is necessary.

   97. Further, RAHALL’S character was slandered by JOHN LYNCH and KELLIE FUHR

      who made statements regarding charges by his ex-wife that were unsubstantiated and

      dismissed. Even after dismissal of those claims, and finding of innocence, LYNCH and

      FUHR continued to insinuate that RAHALL is dangerous to third parties in Canada

      associated with LYNCH and FUHR.

   98. RAHALL was coerced, intimidated, and threatened in violation of his Thirteenth

      Amendment rights and is entitled to treble damages, an injunction, and legal fees against

      the Defendants FUHR and LYNCH.

                                           Fraud Offenses

   99. The fraud was the intentional perversion of the truth for the purpose of inducing CORY,

      in reliance upon it, to take away the legal rights of TUCKER, RAHALL, and MECHAN.

   100.       In fact, TUCKER and MECHAN were swindled out of their property rights as

      LYNCH and FUHR, conspiring with CORY caused conversion of their property rights in

      TYCHE ENTERTAINMENT LLC and the asserts held by that company.

   101.       Upon information and belief, the named Defendants obtained money and/or

      property belonging to TUCKER and MECHAN by false pretenses.




                                                24
Case 8:20-cv-02372-CEH-TGW Document 1 Filed 10/09/20 Page 25 of 77 PageID 25




   102.      The affidavits attached hereto as Exhibit “M” which filed in bankruptcy case

      demonstrate that LYNCH committed the fraud using false statements of fact. While

      LYNCH did not forge documents, the affidavits of statements of interest, which were

      false, accomplished the same goal as forging ownership documents.

                                       Extortion / Blackmail

   103.      AWADA, FUHR and LYNCH used extortion and blackmail against RAHALL,

      TUCKER and MECHAN by threatening to report them, which amounted to threats to

      make false statements to the FBI and IRS to get RAHALL, TUCKER and MECHAN to

      back off asserting his rightful interest in the assets of TEL.

   104.      AWADA, FUHR and LYNCH also used the same false statements against

      TUCKER, RAHALL and MECHAN to influence and conspire with CORY in the

      dissolution TEL.

   105.      “Extortion / Blackmail” was used by FUHR, LYNCH, and AWADA to obtain

      money and property from RAHALL, TUCKER and MECHAN through blackmail,

      intimidation and misuse of authority, threat of criminal prosecution, and the destruction

      of the victim’s reputation or social standing, or through other coercive measures.

   106.      AWADA sent texts to RAHALL on September 23, 2017 which clearly

      demonstrate intent to blackmail and threaten RAHALL to obtain financial assets.

   107.      The text stated: “Other than the FBI WHOM are very familiar with the name

      MONIER RAHALL. I’m sure U also may want to look up & get familiar with the IRS

      form 253. I have it all filled out and ready to be delivered to the wright individual. Do

      remember this name. rolling tourley, he’s a friend off mine. He is what you call a

      whistleblower & the worst nightmare for a guy like you.” “Look here you sick lowlife




                                                25
Case 8:20-cv-02372-CEH-TGW Document 1 Filed 10/09/20 Page 26 of 77 PageID 26




      psychopath……. I need you to turn over our house title so we may be able to fix and

      insure our home.”

   108.      MECHAN and TUCKER put up the money for the house, and AWADA did not

      buy the house, never owned the house, and has no right to the house. Therefore, all

      statements made in the text demanding that RAHALL turn over the title to the house

      were threats made for the purposes of extortion.

   109.      TUCKER and MECHAN continued to incur expenses for AWADA to live in the

      house, and in fact he’s lived there for ten years. Therefore, TUCKER and MECHAN paid

      expenses and carrying cost of the house in the amount of $580,000 over the last ten years

      has been added to the Notes/line of credit owed to MECHAN and TUCKER.

   110.      In addition, TUCKER and MECHAN paid off two markers owed to the Palms

      Casino and Resort totaling $112,000 which was also added to the Notes/line of credit

      owed to MECHAN and TUCKER.

                                           Intimidation

   111.      FUHR, LYNCH, and AWADA used intimidation to unlawfully place Plaintiffs to

      fear prosecution for crimes that they did not commit. In fact, these Defendants have now

      carried out their agenda and caused investigations for baseless crimes.

   112.      This has caused substantial damages to Plaintiffs.

   113.      FUHR, LYNCH, and AWADA told Plaintiffs that they should be worried because

      RICO claims would be brought against them, and they would be reported to the FBI and

      IRS. These statements by FUHR were made and published and communicated to other

      business associates of Plaintiffs.




                                              26
Case 8:20-cv-02372-CEH-TGW Document 1 Filed 10/09/20 Page 27 of 77 PageID 27




   114.      Clients and prospective business associates have been able to access those

      statements and Plaintiffs were harmed due to those statements being publicly

      disseminated.

   115.      In numerous telephone conferences between LYNCH TRUST, FUHR, RAHALL,

      and TUCKER, FUHR attempted to strong arm Plaintiffs demanding 50% of the shares of

      TEL, and when RAHALL refused, FUHR stated that RAHALL was backwards because

      of his Lebanese ethnic background and Muslim religion and thinks women are inferior

      and that is why he refused to negotiate with her (the “Lebanese Muslim attacks”) and

      continued to threaten RICO investigations. LYNCH TRUST agreed with FUHR during

      such telephone conferences.

                                       Threats by AWADA

   116.      Notwithstanding that AWADA no longer owned any membership interests in

      TEL as of 2008, to which he admitted and acknowledged on numerous occasions in

      judicial admissions, official sworn testimony, and sworn documents, AWADA made

      numerous threats to Plaintiffs in relation to such interests.

   117.      From the year 2010 through August 28, 2017, AWADA sent constant texts to

      RAHALL and left continuing threatening voice mail messages for RAHALL through

      present day the threats continue (the “AWADA communications”).

   118.      In numerous of the communications, AWADA threatened RAHALL that he was

      going to government agencies, such as the Federal Bureau of Investigation (“FBI”), to

      report him and have him investigated.

                 International Gaming Technologies and WMS Gaming, Inc.




                                                27
Case 8:20-cv-02372-CEH-TGW Document 1 Filed 10/09/20 Page 28 of 77 PageID 28




   119.      At all times material and relevant hereto, RAHALL, in his capacity as Manager of

      TEL, engaged in business dealings with and had a business relationship with

      International Gaming Technologies (“IGT”) and WMS Gaming, Inc. (“WMS”), both in

      connection with TEL’s business activities in the gaming industry in Las Vegas, Nevada.

      Specifically, TEL licensed intellectual property to IGT and WMS.

   120.      LYNCH TRUST and AWADA sent numerous correspondence to IGT and WMS

      in which libelous comments were made about RAHALL.

   121.      LYNCH, LYNCH TRUST and AWADA have followed through on the threats

      and RAHALL has now suffered damages that are yet to be determined.

   122.      As an example, in correspondence dated October 14, 2013 to IGT, signed by both

      LYNCH TRUST and AWADA, the following was communicated: “[Plaintiff] Monier

      RAHALL set up TYCHE, LLC [TYCHE] for the sole purpose of defrauding IGT and the

      legitimate owners of the licensed intellectual property of TYCHE Entertainment, LLC

      [TEL].” “[Plaintiff] Monier RAHALL is not an authorized representative of TYCHE

      Entertainment, LLC [TEC], and has no authority to speak for the company.” “In fact, he

      has a long history of perpetrating this type of fraud through the United States and

      Canada.” Attached hereto as Exhibit “L” is a copy of Defendants LYNCH TRUST’S and

      AWADA’s correspondence to IGT. The Bankruptcy Court Overruled LYNCH TRUST

      and AWADA’s motion in opposition to the final agreement with the Trustee in

      Bankruptcy as the Bankruptcy Court found that RAHALL had the authority to complete

      the Agreement. This Agreement was not appealed by LYNCH TRUST or AWADA.

      TYCHE LLC was set up by MECHAN, not RAHALL therefore this was a false

      statement for the purpose of damaging RAHALL’S relationship with IGT.




                                              28
Case 8:20-cv-02372-CEH-TGW Document 1 Filed 10/09/20 Page 29 of 77 PageID 29




  The Lynch Family’s Agreement with the Actions Taken by LYNCH TRUST and FUHR

   123.      The LYNCH FAMILY granted LYNCH TRUST power of attorney to act on their

      behalf from the onset and has been complicit in all the actions taken by LYNCH TRUST

      and FUHR. Specifically, at various times during the numerous litigation efforts, LYNCH

      TRUST, FUHR, and the LYNCH FAMILY would be represented in the same action by

      the same attorneys. At times, the parties would be represented by separate counsel (when

      this issue was raised in the litigation), only to later return to being represented by the

      same counsel.

   124.      As discussed above, PATRICK LYNCH, on behalf of the LYNCH FAMILY, and

      upon information and belief, in accordance with and under the control of LYNCH

      TRUST, filed a derivative State Suit, although he was part of a group that owned only a

      small portion of non-voting interests in TEL.

   125.      Upon information and belief, LYNCH TRUST, retained, compensated, and

      controlled the attorneys in the derivative State Suit.

   126.      LYNCH TRUST had power of attorney to act on behalf of the LYNCH FAMILY.

      (See Exh. “A,” Oper. Agmt.)

   127.      Defendants illegal acts resulted in conversion and diminution of value of property

      owned by the Plaintiffs, and therefore caused damage to the Plaintiffs.

                           COUNT I-TORTIOUS INTERFERENCE

                          AS TO PRIMARY ACTING DEFENDANTS

   128.      This is an action for tortious interference with a business relationship as to

      TIMOTHY S. CORY, individually; JOHN LYNCH, III, individually; JOHN LYNCH,

      III, as Trustee for the JOHN LYNCH and KELLIE FUHR FAMILY TRUST; KELLIE




                                                29
Case 8:20-cv-02372-CEH-TGW Document 1 Filed 10/09/20 Page 30 of 77 PageID 30




      FUHR, individually; KELLIE FUHR, as Trustee for the JOHN LYNCH and KELLIE

      FUHR FAMILY TRUST; YEHIA AWADA, an individual; PATRICK LYNCH, an

      individual; JOHN LYNCH, JR., as Trustee for the LYNCH TRUST dated August 26,

      1997; hereinafter collectively referred to as the Primary Acting Defendants.

   129.       Plaintiffs repeat and re-allege the facts and allegations in paragraphs 1 through

      125 above, as if fully set forth herein.

   130.       At all times material hereto, JOHN LYNCH, III, individually; JOHN LYNCH,

      III, as Trustee for the JOHN LYNCH and KELLIE FUHR FAMILY TRUST; KELLIE

      FUHR, individually; KELLIE FUHR, as Trustee for the JOHN LYNCH and KELLIE

      FUHR FAMILY TRUST had the authority to and did act on behalf of KEN

      SHIPALESKY, an individual; ARLENE SHIPALESKY, an individual; VICKI LYNCH,

      an individual; MICHAEL LYNCH, an individual; JULIE LYNCH, an individual;

      WILLIAM M. ERNST, as Trustee of the William M. Ernst Revocable Trust; DAVID

      AUSTIN, an individual; JOHN FUHR, an individual; GLENN OHNO, an individual;

      TIFFANY OHNO, an individual; CHRISTINA ORTIZ, an individual; STEPHEN

      ORTIZ, an individual; LEIGHANN WOLKOWSKI, an individual; and BRENT FUHR,

      an individual; hereinafter collectively referred to as the Aiding and Abetting Acting

      Defendants.

   131.       Plaintiffs had an existing business relationship with IGT and WMS. All major

      contracts were negotiated by RAHALL on behalf of TYCHE ENTERTAINMENT LLC.

   132.       Defendants knew or should have known of the existing business relationship with

      IGT and WMS and knew or should have known of prospective business relationships

      with IGT.




                                                 30
Case 8:20-cv-02372-CEH-TGW Document 1 Filed 10/09/20 Page 31 of 77 PageID 31




   133.        Defendants engaged in concerted efforts to damage and interfere with the

       Plaintiffs’ ability to negotiate with IGT and WMS and tortiously interfered with the

       Plaintiffs’ advantageous business relationship with IGT and WMS.

   134.        Defendants intentionally and unjustifiably interfered with the Plaintiffs’ actual

       and prospective business relationship with IGT and WMS.

   135.        Defendants acted with malice, moral turpitude, gross negligence, reckless

       indifference to the rights of others, wantonness, oppression and/or outrageous

       aggravation toward the Plaintiffs in relation to their actual and prospective business

       relationships with IGT and WMS.

   136.        As a direct and proximate result of the misconduct of the Defendants, the

       Plaintiffs have and will continue to suffer and incur monetary damages.

WHEREFORE, the Plaintiffs demand judgment against the Defendants, namely TIMOTHY S.

CORY, individually; JOHN LYNCH, III, individually; JOHN LYNCH, III, as Trustee for the

JOHN LYNCH and Kellie FUHR Family Trust; KELLIE FUHR, individually; KELLIE FUHR,

as Trustee for the JOHN LYNCH and Kellie FUHR Family Trust; YEHIA AWADA, an

individual; PATRICK LYNCH, an individual; JOHN LYNCH, JR., as Trustee for the LYNCH

TRUST dated August 26, 1997, for tortious interference with their actual and prospective

business relationships with IGT and WMS, monetary damages, consequential damages, punitive

damages upon a proper evidentiary showing pursuant to Florida Statutes § 768.72, pre- and post-

judgment interest, court costs, attorney’s fees, together with such other and further relief as this

Honorable Court deems just and proper.

                                 COUNT II-ABUSE OF PROCESS

                                        AS TO DEFENDANTS




                                                 31
Case 8:20-cv-02372-CEH-TGW Document 1 Filed 10/09/20 Page 32 of 77 PageID 32




   137.       This is an action for abuse of process as to TIMOTHY S. CORY, individually;

      JOHN LYNCH, III, individually; JOHN LYNCH, III, as Trustee for the JOHN LYNCH

      and Kellie FUHR Family Trust; KELLIE FUHR, individually; KELLIE FUHR, as

      Trustee for the JOHN LYNCH and Kellie FUHR Family Trust; YEHIA AWADA, an

      individual; PATRICK LYNCH, an individual; JOHN LYNCH, JR., as Trustee for the

      LYNCH TRUST dated August 26, 1997; hereinafter collectively referred to as the

      Primary Acting Defendants.

   138.       Plaintiffs repeat and reallege the facts and allegations in paragraphs 1 through 125

      listed above, as if set forth fully herein.

   139.       At all times material hereto, JOHN LYNCH, III, individually; JOHN LYNCH,

      III, as Trustee for the JOHN LYNCH and KELLIE FUHR FAMILY TRUST; KELLIE

      FUHR, individually; KELLIE FUHR, as Trustee for the JOHN LYNCH and KELLIE

      FUHR FAMILY TRUST had the authority to and did act on behalf of KEN

      SHIPALESKY, an individual; ARLENE SHIPALESKY, an individual; VICKI LYNCH,

      an individual; MICHAEL LYNCH, an individual; JULIE LYNCH, an individual;

      WILLIAM M. ERNST, as Trustee of the William M. Ernst Revocable Trust; DAVID

      AUSTIN, an individual; JOHN FUHR, an individual; GLENN OHNO, an individual;

      TIFFANY OHNO, an individual; CHRISTINA ORTIZ, an individual; STEPHEN

      ORTIZ, an individual; LEIGHANN WOLKOWSKI, an individual; and BRENT FUHR,

      an individual; hereinafter collectively referred to as the Aiding and Abetting Acting

      Defendants.




                                                    32
Case 8:20-cv-02372-CEH-TGW Document 1 Filed 10/09/20 Page 33 of 77 PageID 33




   140.      Notwithstanding the 2006 forfeiture of his right to have 10.4224% shares of TEL

      issued to Defendants, LYNCH TRUST litigated extensively against the Plaintiffs to gain

      ownership interests in TEL.

   141.      PATRICK LYNCH, as a non-voting member of TEL, did not have authority to

      bring a derivative action in the State Suit. In addition, upon information and belief,

      PATRICK LYNCH was acting for and on behalf of LYNCH TRUST and FUHR, as

      evidenced by LYNCH TRUST’S retaining, compensating and controlling the attorneys in

      the State Suit. PATRICK LYNCH acted as a strawperson for LYNCH TRUST, FUHR,

      and the remaining parties of the LYNCH FAMILY.

   142.      When the State Suit was dismissed, LYNCH TRUST filed the Federal Suit which

      had no merit because it asserted causes of actions for which only a bankruptcy trustee has

      the authority to bring.

   143.      Furthermore, the GEI bankruptcy court approved the settlement between the

      Plaintiffs herein and the GEI bankruptcy trustee, wherein all the rights and interests in the

      intellectual property were sold for $100,000.00, which sum was remitted to the

      bankruptcy trustee. Although neither LYNCH TRUST nor AWADA appealed the

      bankruptcy court order approving the settlement, they continued to illegally assert rights

      to interests in TEL.

   144.      PATRICK LYNCH conspired with LYNCH TRUST FAMILY to use him as a

      strawperson to wrongfully continue to assert an ownership interest in TEL.

   145.      Notwithstanding AWADA’s 2008 forfeiture of his 96.8224% membership

      interests in TEL (AWADA’s original 86.4% plus the un-issued and forfeited LYNCH

      TRUST interests of 10.4224%) and his numerous judicial admissions of such forfeiture,




                                               33
Case 8:20-cv-02372-CEH-TGW Document 1 Filed 10/09/20 Page 34 of 77 PageID 34




      AWADA has litigated extensively against the Plaintiffs to fraudulently establish some

      ownership in TEL.

   146.      The continuous never-ending litigation by LYNCH TRUST family members and

      AWADA, and the fraudulent State Suit filed by PATRICK LYNCH as a strawperson for

      LYNCH TRUST and the other LYNCH Defendants, amount to illegal, improper, and/or

      perverted uses and abuses of process by such Defendants against the Plaintiffs.

   147.      Even if LYNCH had an interest, as he asserted and is disputed by the Plaintiffs,

      LYNCH created litigation, costing the company substantial financial and reputational

      harm and therefore he would have been breaching his fiduciary duty to the members of

      TYCHE ENTERTAINMENT LLC.

   148.      The illegal, improper and/or perverted abuses of process, slander, hate speech,

      intimidation and legal coercion by LYNCH TRUST family members, AWADA, and

      PATRICK LYNCH, and as to all other Defendants through LYNCH TRUST, FUHR, and

      PATRICK LYNCH, were for the ulterior motive to wrongfully acquire membership

      interests in TEL and receive monetary gain and this continues to present day.

   149.      The illegal, improper and/or perverted abuses of process were a willful and

      intentional misuse and abuse. The willful and intentional misuse and abuse were the

      herein Defendants’ primary motivation in causing process to issue and the process was

      not used to accomplish the result for which it was created, regardless of any incidental or

      concurrent motive of spite or ulterior purpose and this continues to present day.

   150.      The ulterior motive or purpose was due to an unlawful objective or a collateral

      purpose. There was a perversion of the process after its issuance resulting in it being used




                                               34
Case 8:20-cv-02372-CEH-TGW Document 1 Filed 10/09/20 Page 35 of 77 PageID 35




      in a manner, or for a purpose, for which it was not intended by law and this continues to

      present day.

   151.       Any events which transpired prior to the issuance of process are legally irrelevant

      to determining whether there was malice or an ulterior motive.

   152.       As a result of the herein-named Primary Acting Defendants’ actions, the Plaintiffs

      have suffered and incurred monetary damages.

   WHEREFORE, the Plaintiff request judgment against all Primary Acting Defendants for

   abuse of process, and the resulting monetary damages, consequential damages, and punitive

   damages upon a proper evidentiary showing pursuant to Florida Statutes § 768.72, pre- and

   post- judgment interest, court costs, attorney’s fees, and such other and further relief as this

   Honorable Court deems just and proper.

       COUNT III-DEFAMATION SLANDER, LIBEL PER SE AND PER QUOD

              AS TO LYNCH TRUST, FUHR, AND THE LYNCH FAMILY

   153.       This is an action by Plaintiffs for defamation – slander, libel per se and per quod

      as to Defendants LYNCH TRUST, FUHR, and the Lynch Family.

   154.       Plaintiffs repeat and reallege the facts and allegations in paragraphs 1 through 125

      above, as if set forth fully herein.

   155.       At all times material hereto, Defendant LYNCH TRUST had the authority to and

      did act on behalf of Defendant FUHR and the Lynch Family.

   156.       FUHR made numerous and continuous slanderous verbal statements, to and in the

      presence of RAHALL and third parties, relaying false information, to wit: that Plaintiff

      RAHALL is a Lebanese Muslim who thinks women are inferior and thus, he will not

      negotiate with her, a woman. FUHR continued to spread lies and slander against




                                                 35
Case 8:20-cv-02372-CEH-TGW Document 1 Filed 10/09/20 Page 36 of 77 PageID 36




      RAHALL regarding a domestic issue that was an unfounded allegation and dismissed

      even after the case was dismissed and RAHALL was vindicated.

   157.       Defendant FUHR made numerous verbal slanderous statements to third parties,

      including the GEI bankruptcy trustee, that Plaintiff RAHALL had committed numerous

      RICO violations and needed to be investigated and had such claims brought against him.

   158.       CORY actions by not recognizing all the legal fees and settlements paid to the

      U.S. Trustee, and all the expenses of defending the patents and defending against Lynch’s

      frivolous lawsuits as legitimate expenses to TYCHE ENTERTAINMENT LLC he

      committed a crime and the actions were taken with malice, and deliberate attempt to

      harm the Plaintiffs and the ramifications of his actions caused consequential damages to

      the Plaintiffs.

   159.       Defendant LYNCH TRUST made numerous false and defamatory libelous

      written statements to IGT and WMS concerning Plaintiff RAHALL. (See Exh. “L”)

   160.       Such statements were false, were unprivileged publications to a third party,

      represented negligence on the part of Defendants LYNCH TRUST and FUHR, and are

      actionable even in the absence of any special harm caused to Plaintiff RAHALL, but such

      statements resulted in injury to Plaintiffs.

   161.       Defendant LYNCH TRUST’S libelous written statements and Defendant

      FUHR’S slanderous verbal statements, and their meanings were false. Defendants

      LYNCH TRUST and FUHR, at the time of making the written and verbal statements,

      knew they were false or had serious doubts as to their truth.

   162.       Defendant LYNCH TRUST’S libelous statements and Defendant FUHR’S

      slanderous statements were defamation per se in that such statements imputed to Plaintiff




                                                36
Case 8:20-cv-02372-CEH-TGW Document 1 Filed 10/09/20 Page 37 of 77 PageID 37




      RAHALL criminal offenses that amount to felonies. In addition, such statements imputed

      to Plaintiffs conduct, characteristics, and/or conditions that are incompatible with the

      proper exercise of his lawful business, trade, profession, or office, which does not require

      proving damages or malice on the part of Defendants LYNCH TRUST and FUHR.

   163.      Defendant LYNCH TRUST’S and Defendant FUHR’S statements are defamation

      per se since in its natural and proximate consequence the statements necessarily caused

      injury since the statements subjected Plaintiffs to hatred, distrust, ridicule, obloquy,

      contempt, and disgrace and malice. The occurrence of damage is presumed from the

      nature of the defamation.

   164.      Defendant LYNCH TRUST’S and Defendant FUHR’S statements are defamation

      per se since in its natural and proximate consequence the statements necessarily caused

      injury since the statements made the Plaintiffs objects of “hatred, distrust, ridicule,

      contempt or disgrace” in the eyes of a “substantial and respectable minority of the

      community” so that Plaintiff RAHALL suffered injury in his “personal, social, official, or

      business relations.”

   165.      The statements amounted to hate speech against Plaintiffs and were used for

      purposes of legal coercion.

   166.      Defendant LYNCH TRUST’S and Defendant FUHR’S statements are defamation

      per quod since the statements caused innuendo subjecting Plaintiffs to hatred, distrust,

      ridicule, obloquy, contempt, and disgrace and malice.

   167.      Defendant LYNCH TRUST’S and Defendant FUHR’S statements were libel per

      quod and were made with knowledge of and/or with reckless disregard as to the falsity of




                                                37
Case 8:20-cv-02372-CEH-TGW Document 1 Filed 10/09/20 Page 38 of 77 PageID 38




      such statements, were intentional and malicious and/or, negligently made and were made

      and published without reasonable care to determine their falsity.

   168.      Defendant LYNCH TRUST’S written libelous statements and Defendant

      FUHR’S verbal slanderous statements were an assertion of facts, not opinions.

   169.      Defendant LYNCH TRUST’S libelous statements and Defendant FUHR’S

      slanderous statements were not absolutely privileged.

   170.      Defendant LYNCH TRUST’S libelous statements and Defendant FUHR’S

      slanderous statements were not qualifiedly privileged because the libelous statements

      were not made in good faith and were not made with a good motive for the purpose of

      promoting or protecting the interest being discussed but rather were made in bad faith for

      the individual interest of Defendants LYNCH TRUST and FUHR and for the malicious

      purpose of damaging the reputation of Plaintiff.

   171.      As a direct and proximate result of Defendant LYNCH TRUST’S libelous

      statements and Defendant FUHR’S slanderous statements, Plaintiff RAHALL has

      sustained direct and indirect pecuniary loss including, but not limited to, lost earnings,

      lost working time, loss of fees, business, reputation, personal growth, and loss of ability

      to earn money. Additionally, Plaintiff RAHALL has sustained shame, impairment of

      reputation and standing in the community, mental anguish, personal humiliation, hurt

      feelings, mental suffering, and injury to reputation and health, in the past and in the

      future. All the above damages are continuing and permanent in nature.

   172.      Plaintiff RAHALL is entitled to punitive damages in this case as the Defendant

      LYNCH TRUST’S libelous statements and Defendant FUHR’S slanderous statements

      were made maliciously, willfully, wantonly, and with a reckless disregard for the rights




                                               38
Case 8:20-cv-02372-CEH-TGW Document 1 Filed 10/09/20 Page 39 of 77 PageID 39




          of Plaintiff RAHALL. The primary purpose in making the above statements was to

          indulge ill will, hostility and to harm the Plaintiff RAHALL. Defendant LYNCH

          TRUST’S libelous written statements and Defendant FUHR’S slanderous statements

          were designed to destroy the reputation of Plaintiff RAHALL for pecuniary gain and

          furtherance of the false campaign of Defendants LYNCH TRUST, FUHR, and the Lynch

          Family, at the unjust expense of Plaintiff RAHALL.

WHEREFORE, Plaintiff RAHALL demands judgment against Defendants LYNCH TRUST,

FUHR, and the Lynch Family, for defamation – slander, libel per se and per quod, and the

resulting monetary damages, consequential damages, punitive damages upon a proper

evidentiary showing pursuant to Florida Statutes § 768.72, pre- and post-judgment interest, court

costs, attorney’s fees, and such other and further relief as this Honorable Court deems just and

proper.

                 COUNT IV-DEFAMATION LIBEL PER SE AND PER QUOD

                                   AS TO DEFENDANT AWADA

   173.          This is an action by Plaintiff RAHALL for defamation – libel per se and per quod

          as to Defendant AWADA.

   174.          Plaintiff RAHALL repeats and realleges the facts and allegations in paragraphs 1

          through 119 above, as if set forth fully herein.

   175.          Defendant AWADA took overt action against Plaintiff RAHALL to create false

          accusations and cause investigations by government agencies based on those false

          statements, including the IRS and FBI, and made numerous false accusations about

          Plaintiff RAHALL to various government agencies, the full extent of which is still

          unknown.




                                                   39
Case 8:20-cv-02372-CEH-TGW Document 1 Filed 10/09/20 Page 40 of 77 PageID 40




   176.       Defendant AWADA made numerous false and defamatory libelous written

      statements to IGT and WMS concerning Plaintiff RAHALL. (See Exh. “L”)

   177.       Such statements were false, were unprivileged publications to a third party,

      represented negligence on the part of Defendant AWADA, and are actionable even in the

      absence of any special harm caused to Plaintiff RAHALL, but such statements resulted in

      injury to Plaintiff RAHALL.

   178.       Defendant AWADA’s libelous written statements and their meanings were false,

      and Defendant AWADA, at the time of making the written statements, knew they were

      false or had serious doubts as to their truth.

   179.       Defendant AWADA’s libelous statements were defamation per se in that such

      statements imputed to Plaintiff RAHALL criminal offenses that amount to felonies. In

      addition, such statements imputed to Plaintiff RAHALL conduct, characteristics, and/or

      conditions that are incompatible with the proper exercise of his lawful business, trade,

      profession, or office, which does not require proving damages or malice on the part of

      Defendant AWADA.

   180.       Defendant AWADA’s statements are defamation per se since in its natural and

      proximate consequence the statements necessarily caused injury since the statements

      subjected Plaintiff RAHALL to hatred, distrust, ridicule, obloquy, contempt, and disgrace

      and malice. The occurrence of damage is presumed from the nature of the defamation.

   181.       Defendant AWADA’s statements are defamation per se since in its natural and

      proximate consequence the statements necessarily caused injury since the statements

      made the Plaintiff RAHALL an object of “hatred, distrust, ridicule, contempt or disgrace”




                                                40
Case 8:20-cv-02372-CEH-TGW Document 1 Filed 10/09/20 Page 41 of 77 PageID 41




      in the eyes of a “substantial and respectable minority of the community” so that Plaintiff

      RAHALL suffered injury in his “personal, social, official, or business relations.”

   182.       AWADA’s statements are defamation per quod since the statements caused

      innuendo subjecting RAHALL to hatred, distrust, ridicule, obloquy, contempt, and

      disgrace and malice.

   183.       AWADA’s statements were libel per quod and were made with knowledge of

      and/or with reckless disregard as to the falsity of such statements, were intentional and

      malicious and/or negligently made and were made and published without reasonable care

      to determine their falsity.

   184.       AWADA’s written libelous statements were an assertion of facts, not opinions.

   185.       Defendant AWADA’s libelous statements were not absolutely privileged.

   186.       AWADA’s libelous statements were not qualifiedly privileged because the

      libelous statements were not made in good faith and were not made with a good motive

      for the purpose of promoting or protecting the interest being discussed but rather were

      made in bad faith for the individual interest of the AWADA and for the malicious

      purpose of damaging the reputation of RAHALL.

   187.       AWADA, JOHN LYNCH and KELLI FUHR made false and slanderous

      statements to CORY to cause the CORY, under color of law, to persecute and take away

      Constitutional rights to property and contracts based religious and ethnic slander.

   188.       LYNCH specifically chose CORY as the Receiver based on his personal beliefs

      and bias. Because of CORY’s prejudice he was incapable of doing his job within the

      legal and Constitutional constraints which became apparent by his actions.




                                               41
Case 8:20-cv-02372-CEH-TGW Document 1 Filed 10/09/20 Page 42 of 77 PageID 42




   189.        Although they conspired together to accomplish this, the Receiver, acting as an

       officer of the Court and under color of law caused the courts to enter Orders that were

       void at inception due to fraud and legal coercion.

   190.        As a direct and proximate result of AWADA’s libelous statements, RAHALL has

       sustained direct and indirect pecuniary loss including, but not limited to, lost earnings,

       lost working time, loss of fees, business, reputation, personal growth, and loss of ability

       to earn money. Additionally, Plaintiff RAHALL has sustained shame, impairment of

       reputation and standing in the community, mental anguish, personal humiliation, hurt

       feelings, mental suffering, and injury to reputation and health, in the past and in the

       future. All the above damages are continuing and permanent in nature.

   191.        Plaintiff RAHALL is entitled to punitive damages in this case as the Defendant

       AWADA’s libelous statements were made maliciously, willfully, wantonly, and with a

       reckless disregard for the rights of Plaintiff RAHALL. The primary purpose in making

       the above statements was to indulge ill will, hostility and to harm the Plaintiff RAHALL.

       Defendant AWADA’s libelous written statements were designed to destroy the reputation

       of Plaintiff RAHALL for Defendant AWADA’s pecuniary gain and furtherance of his

       false campaign at the unjust expense of Plaintiff RAHALL.

WHEREFORE, Plaintiff RAHALL demands judgment against Defendant AWADA for

defamation – libel per se and per quod, and the resulting monetary damages, consequential

damages, punitive damages upon a proper evidentiary showing pursuant to Florida Statutes §

768.72, pre- and post-judgment interest, court costs, attorney’s fees, and such other and further

relief as this Honorable Court deems just and proper.




                                                42
Case 8:20-cv-02372-CEH-TGW Document 1 Filed 10/09/20 Page 43 of 77 PageID 43




  COUNT V-CIVIL EXTORTION PURSUANT TO FLORIDA STATUTES §§ 772.103

AND 772.104 AND CIVIL REMEDIES FOR CRIMINAL PRACTICES ACT (“CRCPA”)

                       AS TO PRIMARY ACTING DEFENDANTS

   192.      This is an action by Plaintiff RAHALL for Civil Extortion pursuant to Florida

      Statutes §§ 772.103 and 772.104 and Civil Remedies for Criminal Practices Act

      (“CRCPA”) against JOHN LYNCH, III, individually; JOHN LYNCH, III, as Trustee for

      the JOHN LYNCH and Kellie FUHR Family Trust; KELLIE FUHR, individually;

      KELLIE FUHR, as Trustee for the JOHN LYNCH and Kellie FUHR Family Trust;

      YEHIA AWADA, an individual; PATRICK LYNCH, an individual; JOHN LYNCH,

      JR., as Trustee for the LYNCH TRUST dated August 26, 1997; hereinafter collectively

      referred to as the Primary Acting Defendants.

   193.      Plaintiff RAHALL repeats and re-alleges the facts and allegations in paragraphs 1

      through 125 above, as if set forth fully herein.

   194.      At all times material hereto, the Primary Acting Defendants had the authority to

      and did act on behalf of KEN SHIPALESKY, an individual; ARLENE SHIPALESKY,

      an individual; VICKI LYNCH, an individual; MICHAEL LYNCH, an individual; JULIE

      LYNCH, an individual; WILLIAM M. ERNST, as Trustee of the William M. Ernst

      Revocable Trust; DAVID AUSTIN, an individual; JOHN FUHR, an individual; GLENN

      OHNO, an individual; TIFFANY OHNO, an individual; CHRISTINA ORTIZ, an

      individual; STEPHEN ORTIZ, an individual; LEIGHANN WOLKOWSKI, an

      individual; and BRENT FUHR, an individual, hereinafter collectively referred to as the

      Aiding and Abetting Acting Defendants.




                                               43
Case 8:20-cv-02372-CEH-TGW Document 1 Filed 10/09/20 Page 44 of 77 PageID 44




   195.      The Primary Acting Defendants engaged in actions and made written and oral

      malicious threats accusing Plaintiff RAHALL of crimes and offenses, and maliciously

      threatened injury to Plaintiff RAHALL’s reputation, to expose Plaintiff RAHALL to

      disgrace, with the intent to extort money, membership interests in TEL, and pecuniary

      advantage through such acquisitions, and with the intent to compel Plaintiff RAHALL to

      act by issuing membership interests in TEL to Defendants LYNCH TRUST and

      AWADA.

   196.      The Primary Acting Defendants attempted to extort 50% of TEL’s interests by

      threatening RICO claims investigations.

   197.      To extort 86.4% of TEL’s interest, the Primary Acting Defendants made threats

      through text messages and in voice mail messages, indicating Plaintiff RAHALL would

      be reported to government agencies, including the IRS and FBI, for some alleged

      imputed criminal offenses. Upon information and belief, Defendant AWADA contacted

      governments agencies, including the FBI, to encourage an investigation of Plaintiff

      RAHALL.

   198.      All the Primary Acting Defendants’ abuses of process as discussed in Count II

      above amounted to extortion in that the extensive and continuing litigation by the herein

      Defendants were intended to extort money, membership interests in TEL, and pecuniary

      advantage through such acquisitions.

   199.      Pursuant to Fla. Stat. Ann. § 772.103, a “pattern of criminal activity” has occurred

      where the Primary Acting Defendants have engaged in at least two incidents of criminal

      activity that have the same or similar intents, results, accomplices, victims, or methods of




                                               44
Case 8:20-cv-02372-CEH-TGW Document 1 Filed 10/09/20 Page 45 of 77 PageID 45




       commission or that otherwise are interrelated by distinguishing characteristics and are not

       isolated incidents.

WHEREFORE, Plaintiff RAHALL demands judgment against the Primary Acting Defendants

for Civil Extortion pursuant to Florida Statutes §§ 772.103 and 772.104 and Civil Remedies for

Criminal Practices Act (“CRCPA”), and the resulting monetary damages, consequential

damages, punitive damages upon a proper evidentiary showing, pre- and post- judgment interest,

court costs, attorney’s fees, together with such other and further relief as this Honorable Court

deems just and proper.

       COUNT IV—PERJURY AND FRAUD UPON THE COURT AS TO PRIMARY

          ACTING DEFENDANTS AND RESULTING DAMAGES TO PLAINTIFF

   200.        This is an action for perjury and fraud upon the courts as to JOHN LYNCH, III,

       individually; JOHN LYNCH, III, as Trustee for the JOHN LYNCH and Kellie FUHR

       Family Trust; KELLIE FUHR, individually; KELLIE FUHR, as Trustee for the JOHN

       LYNCH and Kellie FUHR Family Trust; YEHIA AWADA, an individual; PATRICK

       LYNCH, an individual; JOHN LYNCH, JR., as Trustee for the LYNCH TRUST dated

       August 26, 1997; hereinafter collectively referred to as the Primary Acting Defendants.

   201.        Plaintiffs repeat and re-allege the facts and allegations in paragraphs 1 through

       125 above, as if set forth fully herein.

   202.        The Primary Acting Defendants have knowingly set into motion an

       unconscionable scheme calculated to interfere with the judicial system's ability to

       impartially adjudicate a matter by EITHER (a) improperly influencing the trier of fact,

       OR (b) unfairly hampering the presentation of the opposing party's claim or defense.




                                                  45
Case 8:20-cv-02372-CEH-TGW Document 1 Filed 10/09/20 Page 46 of 77 PageID 46




   203.      At all times material hereto, the Primary Acting Defendants had the authority to

      and did act on behalf of KEN SHIPALESKY, an individual; ARLENE SHIPALESKY,

      an individual; VICKI LYNCH, an individual; MICHAEL LYNCH, an individual; JULIE

      LYNCH, an individual; WILLIAM M. ERNST, as Trustee of the William M. Ernst

      Revocable Trust; DAVID AUSTIN, an individual; JOHN FUHR, an individual; GLENN

      OHNO, an individual; TIFFANY OHNO, an individual; CHRISTINA ORTIZ, an

      individual; STEPHEN ORTIZ, an individual; LEIGHANN WOLKOWSKI, an

      individual; and BRENT FUHR, an individual; hereinafter collectively referred to as the

      Aiding and Abetting Acting Defendants.

   204.      Defendant LYNCH TRUST has had unclean hands in connection with all his

      actions. Specifically, Defendant LYNCH TRUST, through numerous court filings and

      judicial admissions made in such actions, committed perjury and fraud upon the Federal

      Court system. Defendant Patrick Lynch, through numerous court filings and in acting as

      the strawperson for Defendant LYNCH TRUST in the filing of the State Suit, committed

      perjury and fraud upon the Federal Court system. Upon information and belief, as

      Plaintiffs believe will be fully established through discovery, the Lynch Family, through

      the actions of Defendant LYNCH TRUST and Defendant Patrick Lynch, had knowledge

      of, acquiesced to and took part in the perjury and fraud upon the Federal Court system

      that was committed by Defendant LYNCH TRUST and Defendant Patrick Lynch.

   205.      Specifically, Defendant LYNCH TRUST set out to acquire 10.4224%

      membership interests in TEL through fraudulent court filings. Because Defendant

      LYNCH TRUST defaulted in repayment of the loan to Defendant AWADA for a portion

      of the capital contribution, in 2006 Defendant LYNCH TRUST forfeited his right to




                                              46
Case 8:20-cv-02372-CEH-TGW Document 1 Filed 10/09/20 Page 47 of 77 PageID 47




      acquire such interests and the certificates never issued to him. Due to Defendant LYNCH

      TRUST’S defaulted loan, Defendant LYNCH TRUST forfeited his right to have such

      certificates issued, and the interests were never issued in his name.

   206.      Defendant FUHR on behalf of herself, Defendant LYNCH TRUST, and the

      Lynch Family Defendants, attempted to acquire 50% interests in TEL, in exchange for

      her backing off encouraging RICO investigations of Plaintiff RAHALL.

   207.      Notwithstanding the above, in 2013, Defendant LYNCH TRUST, on behalf of

      himself, Defendant FUHR, and the Lynch Family, executed a sworn Affidavit swearing

      before the Court that he owned interests in TEL. Furthermore, although Defendant

      LYNCH TRUST outright refused to honor TEL’s capital call for his capital contribution

      which was required for his interests to issue to him and his right to have such interests

      issued to him lapsed in 2008, in Defendant LYNCH TRUST’S 2013 Affidavit, he swears

      that he is a 33.3% interest owner and voting member in TEL.

   208.      STATE CRIMINAL LAW regarding false statement to a bankruptcy court.

   209.      In addition, after Defendant LYNCH TRUST’S Federal Suit became void due to

      the bankruptcy court approved settlement between the Plaintiffs and the bankruptcy

      trustee, Defendant LYNCH TRUST used his uncle, Defendant Patrick Lynch, as a

      strawperson to commit fraud upon the court by filing the State Suit, alleging an

      ownership of the very same membership interests that he forfeited in 2006. Defendant

      LYNCH TRUST never appealed the bankruptcy court order.

   210.      Furthermore, although Defendant Patrick Lynch filed the State Suit as a derivative

      action, he had no standing to bring such action because the small portion of TEL that was

      issued to him were non-voting interests.




                                                 47
Case 8:20-cv-02372-CEH-TGW Document 1 Filed 10/09/20 Page 48 of 77 PageID 48




   211.        Defendant AWADA, through numerous court filings and judicial admissions

       made in such actions, committed perjury and fraud upon the Federal Court system.

   212.        Specifically, in 2008 Defendant AWADA forfeited his membership interests in

       TEL after defaulting on his loan obligations to Tucker and Mechan.

   213.        Defendant AWADA made numerous judicial admissions acknowledging that he

       forfeited all his interests in TEL. (See Exhs. “E,” “F,” “G,” “H”)

   214.        Notwithstanding his judicial admissions and acknowledgement of forfeiting his

       96.8224% interests in TEL, Defendant AWADA has continually – as recently as March

       2013 – asserted in court filings that he owns the membership interests in TEL. (See Exh.

       “J,” Oppos.)

   215.        Plaintiffs have suffered damages, monetary and non-monetary, as a result of

       Defendants perjury and fraud upon the Federal Court system.

WHEREFORE, Plaintiffs demand judgment against the Primary Acting Defendants for perjury

and fraud upon the courts, and the resulting monetary damages, consequential damages, punitive

damages upon a proper evidentiary showing pursuant to Florida Statutes § 768.72, pre- and post-

judgment interest, court costs, attorney’s fees, together with such other and further relief as this

Honorable Court deems just and proper.

    COUNT VII – AIDING AND ABETTING TORTIOUS INTERFERRENCE AS TO

                      AIDING AND ABETTING ACTING DEFENDANTS

   216.        This is an action for Aiding and Abetting tortious interference with a business

       relationship as to KEN SHIPALESKY, an individual; ARLENE

   217.        SHIPALESKY, an individual; VICKI LYNCH, an individual; MICHAEL

       LYNCH, an individual; JULIE LYNCH, an individual; WILLIAM M. ERNST, as




                                                 48
Case 8:20-cv-02372-CEH-TGW Document 1 Filed 10/09/20 Page 49 of 77 PageID 49




      Trustee of the William M. Ernst Revocable Trust; DAVID AUSTIN, an individual;

      JOHN FUHR, an individual; GLENN OHNO, an individual; TIFFANY OHNO, an

      individual; CHRISTINA ORTIZ, an individual; STEPHEN ORTIZ, an individual;

      LEIGHANN WOLKOWSKI, an individual; and BRENT FUHR, an individual;

      hereinafter collectively referred to as the Aiding and Abetting Acting Defendants.

   218.       Plaintiffs repeat and re-allege the facts and allegations in paragraphs 1 through

      125 above, as if fully set forth herein.

   219.       The Primary Acting Defendants committed the tort of tortious interference.

   220.       The Aiding and Abetting Acting Defendants had actual knowledge of the Primary

      Acting Defendants’ tortious interference. The surrounding circumstances evidence that

      the Aiding and Abetting Acting Defendants had actual knowledge of the Primary Acting

      Defendants’ tortious interference.

   221.       The Aiding and Abetting Acting Defendants rendered substantial assistance in the

      Primary Acting Defendants’ tortious interference.

   222.       The Plaintiffs were damaged as a result of said aiding and abetting tortious

      interference.

   223.       The Primary Acting Defendants acted with malice and/or with conscious

      disregard of the rights of Plaintiffs.

   224.       Upon Plaintiffs’ belief, the Primary Acting Defendants acted willfully and

      maliciously and acted intentionally to effect that which was calculated in the ordinary

      course of events to damage, and which in fact did damage, Plaintiffs in their property or

      trade, and such actions were malicious in the law, were done without just cause or

      excuse, and are therefore actionable.




                                                 49
Case 8:20-cv-02372-CEH-TGW Document 1 Filed 10/09/20 Page 50 of 77 PageID 50




WHEREFORE, Plaintiffs demand judgment against the Aiding and Abetting Acting

Defendants for aiding and abetting tortious interference with Plaintiffs’ actual and prospective

business relationship with IGT and WMS, monetary damages, consequential damages, punitive

damages upon a proper evidentiary showing pursuant to Florida Statutes § 768.72, pre- and post-

judgment interest, court costs, attorney’s fees, together with such other and further relief as this

Honorable Court deems just and proper.

 COUNT VIII – AIDING AND ABETTING ABUSE OF PROCESS AS TO AIDING AND

                             ABETTING ACTING DEFENDANTS

   225.        This is an action for Aiding and Abetting Abuse of Process as to KEN

       SHIPALESKY, an individual; ARLENE SHIPALESKY, an individual; VICKI LYNCH,

       an individual; MICHAEL LYNCH, an individual; JULIE LYNCH, an individual;

       WILLIAM M. ERNST, as Trustee of the William M. Ernst Revocable Trust; DAVID

       AUSTIN, an individual; JOHN FUHR, an individual; GLENN OHNO, an individual;

       TIFFANY OHNO, an individual; CHRISTINA ORTIZ, an individual; STEPHEN

       ORTIZ, an individual; LEIGHANN WOLKOWSKI, an individual; and BRENT FUHR,

       an individual; and TIMOTHY S. CORY hereinafter collectively referred to as the Aiding

       and Abetting Acting Defendants.

   226.        Plaintiffs repeat and re-allege the facts and allegations in paragraphs 1 through

       125 above, as if fully set forth herein.

   227.        The Primary Acting Defendants Committed the Tort of Abuse of Process

   228.        The Aiding and Abetting Acting Defendants had actual knowledge of the Abuse

       of Process committed by the Primary Acting Defendants. Upon Plaintiffs’ belief, the

       surrounding circumstances evidence that the Aiding and Abetting Acting Defendants had




                                                  50
Case 8:20-cv-02372-CEH-TGW Document 1 Filed 10/09/20 Page 51 of 77 PageID 51




       actual knowledge of the commitment of the tort violation of Abuse of Process on the part

       of the Primary Acting Defendants.

   229.        The Aiding and Abetting Acting Defendants rendered substantial assistance in the

       commitment of the Abuse of Process tort violation committed by the Primary Acting

       Defendants.

   230.        The Plaintiffs were damaged as a result of the aiding and abetting the abuse of

       process.

   231.        The Primary Acting Defendants acted with malice and/or with conscious

       disregard of the Plaintiff’s rights.

   232.        Upon Plaintiffs’ belief, the Primary Acting Defendants acted willfully and

       maliciously and acted intentionally to effect that which was calculated in the ordinary

       course of events to damage, and which in fact did damage, the Plaintiffs’ in their property

       or trade, was malicious in the law, was done without just cause or excuse, and is therefore

       actionable.

WHEREFORE, Plaintiffs demand judgment against the Aiding and Abetting Acting

Defendants, namely, KEN SHIPALESKY, an individual; ARLENE SHIPALESKY, an

individual; VICKI LYNCH, an individual; MICHAEL LYNCH, an individual; JULIE LYNCH,

an individual; WILLIAM M. ERNST, as Trustee of the William M. Ernst Revocable Trust;

DAVID AUSTIN, an individual; JOHN FUHR, an individual; GLENN OHNO, an individual;

TIFFANY OHNO, an individual; CHRISTINA ORTIZ, an individual, STEPHEN ORTIZ, an

individual; LEIGHANN WOLKOWSKI, an individual; and BRENT FUHR, an individual, for

aiding and abetting Abuse of Process and the resulting monetary damages, consequential

damages, and punitive damages upon a proper evidentiary showing pursuant to Florida Statutes




                                               51
Case 8:20-cv-02372-CEH-TGW Document 1 Filed 10/09/20 Page 52 of 77 PageID 52




§768.72, pre-and post-judgment interest, court costs, attorney’s fees, and such other and further

relief as this Honorable Court deems just and proper.

COUNT IX-AIDING AND ABETTING CIVIL EXTORTION PURSUANT TO FLORIDA

     STATUTES §§ 772.103 AND 772.104 AND CIVIL REMEDIES FOR CRIMINAL

       PRACTICES ACT (“CRCPA”) AS TO AIDING AND ABETTING ACTING

                                         DEFENDANTS

   233.        This is an action for Aiding and Abetting Civil Extortion pursuant to Florida

       Statutes §§ 772.103 and 772.104 and Civil Remedies for Criminal Practices Act

       (“CRCPA”) as to KEN SHIPALESKY, an individual; ARLENE SHIPALESKY, an

       individual; VICKI LYNCH, an individual; MICHAEL LYNCH, an individual; JULIE

       LYNCH, an individual; WILLIAM M. ERNST, as Trustee of the William M. Ernst

       Revocable Trust; DAVID AUSTIN, an individual; JOHN FUHR, an individual; GLENN

       OHNO, an individual; TIFFANY OHNO, an individual; CHRISTINA ORTIZ, an

       individual; STEPHEN ORTIZ, an individual; LEIGHANN WOLKOWSKI, an

       individual; and BRENT FUHR, an individual; hereinafter collectively referred to as the

       Aiding and Abetting Acting Defendants.

   234.        Plaintiffs repeat and re-allege the facts and allegations in paragraphs 1 through

       125 above, as if fully set forth herein.

   235.        The Primary Acting Defendants committed the tort of Civil Extortion pursuant to

       Florida Statutes §§ 772.103 and 772.104 and Civil Remedies for Criminal Practices Act

       (“CRCPA”).

   236.        The Aiding and Abetting Acting Defendants had actual knowledge of the Primary

       Acting Defendants’ Civil Extortion pursuant to Florida Statutes §§ 772.103 and 772.104




                                                  52
Case 8:20-cv-02372-CEH-TGW Document 1 Filed 10/09/20 Page 53 of 77 PageID 53




      and Civil Remedies for Criminal Practices Act (“CRCPA”). Upon Plaintiffs’ belief, the

      surrounding circumstances evidence that the Aiding and Abetting Acting Defendants had

      actual knowledge of the Primary Acting Defendants’ Civil Extortion and violations of

      CRCPA.

   237.       The Aiding and Abetting Acting Defendants rendered substantial assistance in the

      Primary Acting Defendants’ Civil Extortion pursuant to Florida Statutes §§ 772.103 and

      772.104 and Civil Remedies for Criminal Practices Act (“CRCPA”).

   238.       The Plaintiffs were damaged as a result of said aiding and abetting Civil Extortion

      pursuant to Florida Statutes §§ 772.103 and 772.104 and Civil Remedies for Criminal

      Practices Act (“CRCPA”).

   239.       The Primary Acting Defendants acted with malice and/or with conscious

      disregard of the rights of Plaintiffs.

   240.       Upon Plaintiffs’ belief, the Primary Acting Defendants acted willfully and

      maliciously and acted intentionally to effect that which was calculated in the ordinary

      course of events to damage, and which in fact did damage, Defendants actions

      concerning property or trade, was malicious in the law, was without just cause or excuse,

      and amounted to legal coercion, hate crimes, and extortion and is therefore actionable.

WHEREFORE, Plaintiffs demand judgment against the Aiding and Abetting Acting

Defendants, namely, KEN SHIPALESKY, an individual; ARLENE SHIPALESKY, an

individual; VICKI LYNCH, an individual; MICHAEL LYNCH, an individual; JULIE LYNCH,

an individual; WILLIAM M. ERNST, as Trustee of the William M. Ernst Revocable Trust;

DAVID AUSTIN, an individual; JOHN FUHR, an individual; GLENN OHNO, an individual;

TIFFANY OHNO, an individual; CHRISTINA ORTIZ, an individual; STEPHEN ORTIZ, an




                                               53
Case 8:20-cv-02372-CEH-TGW Document 1 Filed 10/09/20 Page 54 of 77 PageID 54




individual; LEIGHANN WOLKOWSKI, an individual; and BRENT FUHR, an individual, for

aiding and abetting Civil Extortion pursuant to Florida Statutes §§ 772.103 and 772.104 and

Civil Remedies for Criminal Practices Act (“CRCPA”) and the resulting monetary damages,

consequential damages, and punitive damages upon a proper evidentiary showing pursuant to

Florida Statutes § 768.72, pre- and post-judgment interest, court costs, attorney’s fees, and such

other and further relief as this Honorable Court deems just and proper.

 COUNT X- AIDING AND ABETTING PERJURY AND FRAUD UPON THE COURTS

                AS TO AIDING AND ABETTING ACTING DEFENDANTS

   241.        This is an action for Aiding and Abetting Perjury and Fraud Upon the Courts as to

       KEN SHIPALESKY, an individual; ARLENE SHIPALESKY, an individual; VICKI

       LYNCH, an individual; MICHAEL LYNCH, an individual; JULIE LYNCH, an

       individual; WILLIAM M. ERNST, as Trustee of the William M. Ernst Revocable Trust;

       DAVID AUSTIN, an individual; JOHN FUHR, an individual; GLENN OHNO, an

       individual; TIFFANY OHNO, an individual; CHRISTINA ORTIZ, an individual;

       STEPHEN ORTIZ, an individual; LEIGHANN WOLKOWSKI, an individual; and

       BRENT FUHR, an individual; hereinafter collectively referred to as the Aiding and

       Abetting Acting Defendants.

   242.        Plaintiffs repeat and re-allege the facts and allegations in paragraphs 1 through

       125 above, as if fully set forth herein.

   243.        The Primary Acting Defendants committed the torts of perjury and fraud upon the

       courts and Plaintiffs.

   244.        The Aiding and Abetting Acting Defendants had actual knowledge of the perjury

       and fraud upon the courts and the Plaintiffs by the Primary Acting Defendants. Upon




                                                  54
Case 8:20-cv-02372-CEH-TGW Document 1 Filed 10/09/20 Page 55 of 77 PageID 55




       Plaintiffs’ belief, the surrounding circumstances evidence that the Aiding and Abetting

       Acting Defendants had actual knowledge of the Primary Acting Defendants’ perjury and

       fraud upon the courts.

   245.        The Aiding and Abetting Acting Defendants rendered substantial assistance in the

       Primary Acting Defendants’ perjury and fraud upon the courts and Plaintiffs.

   246.        The Plaintiffs were damaged as a result of said aiding and abetting perjury and

       fraud upon the courts as its illegal conversion and loss of property.

   247.        That Primary Acting Defendants acted with malice and/or with conscious

       disregard of the rights of Plaintiffs.

   248.        Upon Plaintiffs’ belief, the Primary Acting Defendants acted willfully and

       maliciously and acted intentionally to effect that which was calculated in the ordinary

       course of events to damage, and which in fact did damage, the Plaintiffs in their property

       or trade, was malicious in the law, was without just cause or excuse, and is therefore

       actionable.

WHEREFORE, Plaintiffs demand judgment against the Aiding and Abetting Acting

Defendants, namely, KEN SHIPALESKY, an individual; ARLENE SHIPALESKY, an

individual; VICKI LYNCH, an individual; MICHAEL LYNCH, an individual; JULIE LYNCH,

an individual; WILLIAM M. ERNST, as Trustee of the William M. Ernst Revocable Trust;

DAVID AUSTIN, an individual; JOHN FUHR, an individual; GLENN OHNO, an individual;

TIFFANY OHNO, an individual; CHRISTINA ORTIZ, an individual; STEPHEN ORTIZ, an

individual; LEIGHANN WOLKOWSKI, an individual; and BRENT FUHR, an individual, for

aiding and abetting perjury and fraud upon the courts, and the resulting monetary damages,

consequential damages, and punitive damages upon a proper evidentiary showing pursuant to




                                                55
Case 8:20-cv-02372-CEH-TGW Document 1 Filed 10/09/20 Page 56 of 77 PageID 56




Florida Statutes § 768.72, pre- and post-judgment interest, court costs, attorney’s fees, and such

other and further relief as this Honorable Court deems just and proper.

                 COUNT XI- DECLARATORY RELIEF AND DAMAGES

AS TO PRIMARY ACTING DEFENDANTS and Does 1 through 20 are companies formed

 under the laws of the State of Nevada or other states who have conspired with, assisted or

                                    worked with Defendants.

   249.        Plaintiff RAHALL repeats and realleges the facts allegations in paragraphs 1

       through 125 above, as if set forth fully herein.

   250.        This is an action for Declaratory Relief as to JOHN LYNCH, III, individually;

       JOHN LYNCH, III, as Trustee for the JOHN LYNCH and Kellie FUHR Family Trust;

       KELLIE FUHR, individually; KELLIE FUHR, as Trustee for the JOHN LYNCH and

       Kellie FUHR Family Trust; YEHIA AWADA, an individual; PATRICK LYNCH, an

       individual; JOHN LYNCH, JR., as Trustee for the LYNCH TRUST dated August 26,

       1997; hereinafter collectively referred to as the Primary Acting Defendants and Does 1

       through 20 are companies formed under the laws of the State of Nevada or other states

       who have conspired with, assisted or worked with Defendants.

   251.        TYCHE ENTERTAINMENT LLC was organized in September 2004 by

       AWADA. The Company’s principal assets were patents and intellectual property rights

       related to the gaming industry, which the Company licensed to the gaming industry.

   252.        RAHALL was the original Manager of TYCHE ENTERTAINMENT LLC and

       has remained such ever since.

   253.        On August 14, 2004, AWADA agreed to give Plaintiffs in this action a 10.4224%

       Membership Interest in the soon to be organized TYCHE ENTERTAINMENT LLC for




                                                56
Case 8:20-cv-02372-CEH-TGW Document 1 Filed 10/09/20 Page 57 of 77 PageID 57




      $1,926,000. AWADA further agreed to loan Plaintiffs $226,000 of Plaintiffs’ capital

      contribution to TYCHE under a Secured Promissory Note (“Note”). The Note pledged

      Plaintiffs’ 10.4224% Membership Interest in TYCHE as security for the loan.

   254.      As of February 14, 2006, Plaintiffs were in default under the Note, and forfeited

      their Membership Interest in TYCHE to AWADA.

   255.      On August 30, 2005, AWADA needed funds to finance ongoing litigation relating

      to the patents and operational expenses. AWADA, therefore, borrowed $1,750,000 from

      Barry Tucker (“Tucker”) pursuant to a Promissory Note (“AWADA Note”) and a

      Membership Pledge Agreement for TYCHE Entertainment, LLC and Yehia AWADA

      (“Pledge Agreement”). Pursuant to the Pledge Agreement, AWADA pledged his 86.4%

      Membership Interest in TYCHE ENTERTAINMENT LLC and any later acquired

      interests as security for the loan. At the time of the loan, TUCKER took physical

      possession of AWADA’s Membership Certificate in TYCHE ENTERTAINMENT LLC.

   256.      AWADA subsequently defaulted on the 2005 AWADA Note and in November

      2008, and as a result AWADA forfeited his entire Membership Interest in TYCHE

      ENTERTAINMENT LLC to TUCKER.

   257.      After TUCKER received AWADA’s Membership Interests in TYCHE

      ENTERTAINMENT LLC, TUCKER assigned the Note and the Membership Interests to

      TYCHE, LLC. TYCHE, LLC thereupon became the sole Member and owner of TYCHE

      Entertainment.

   258.      On October 3, 2008, AWADA was deposed in the litigation involving the patent

      rights, In re: ShuffleMaster, Inc. v. AWADA, Case No. 2:04-cv-980, in the United States

      District for the District of Nevada. In that Deposition, AWADA testified under oath that




                                              57
Case 8:20-cv-02372-CEH-TGW Document 1 Filed 10/09/20 Page 58 of 77 PageID 58




      he had transferred his interests in TYCHE ENTERTAINMENT LLC and all his

      intellectual property to Tucker.

   259.      AWADA’s financial difficulties continued to deepen and in October 2009,

      AWADA filed a Chapter 11 personal bankruptcy as Case No. 09-30585.

   260.      On Schedule B-Personal Property to his bankruptcy Petition, AWADA was

      required to list the personal property he owned. Under penalty of perjury, AWADA listed

      as his only interest in businesses owned, his interest in Gaming Entertainment, Inc.

      AWADA did not identify any interest in TYCHE ENTERTAINMENT LLC.

   261.      In his sworn testimony at the 341 Meeting of Creditors in his bankruptcy,

      AWADA likewise denied owning any interest in any business other than Gaming

      Entertainment, Inc.

   262.      In 2009, AWADA also filed a bankruptcy petition for Gaming Entertainment, Inc.

      as Case No. 09-32258. Plaintiffs herein initiated an adversary proceeding in the Gaming

      Entertainment bankruptcy asserting claims to the intellectual property based on their

      long-since forfeited Membership in TYCHE ENTERTAINMENT LLC.

   263.      AWADA’s deposition was taken in the Gaming Entertainment bankruptcy

      proceedings on April 3, 2013, where AWADA testified that all the intellectual property at

      issue was owned by Mechan and Tucker. Receiver took away the legal rights of Mechan

      and Tucker to the intellectual property.

   264.      On August 30, 2013, the Bankruptcy Court approved a Settlement between the

      Gaming Entertainment Bankruptcy Trustee and Intervenors (TYCHE LLC) wherein the

      Trustee assigned all the Estate’s interest in the intellectual property to Intervenors. The

      Settlement was opposed by Plaintiffs and AWADA.




                                                 58
Case 8:20-cv-02372-CEH-TGW Document 1 Filed 10/09/20 Page 59 of 77 PageID 59




   265.      Commencing in July 2013, AWADA and his accomplices began filing changes to

      the Registered Agent and Manager of TYCHE ENTERTAINMENT LLC with the office

      of the Nevada Secretary of State, purporting to appoint AWADA and his nominees as the

      Registered Agent and Manager of TYCHE ENTERTAINMENT LLC. None of these

      changes were authorized by any of the Intervenors. When Intervenors became aware of

      AWADA’s actions, Intervenors refiled the correct identification of the Manager and

      Registered Agent with the Secretary of State. AWADA, however, repeatedly filed false

      and fraudulent lists of Managers and Registered Agents with the Secretary of State.

   266.      A “SETTLEMENT AGREEMENT AND MUTUAL RELEASE” was executed

      and stated in part: “This Settlement Agreement and Mutual Release (“Agreement”) was

      between LENARD E. SCHWARTZER, as Chapter 7 Trustee (the “Trustee”) for the

      bankruptcy estate of GAMING ENTERTAINMENT, INC. (the “Debtor”), and MONIER

      RAHALL, SHAWN MECHAN, BARRY TUCKER, TYCHE ENTERTAINMENT,

      LLC, TYCHE LLC, GAMING ENT LLC, and GAMING ENTERTAINMENT TYCHE,

      LLC.” TYCHE LLC paid $100,000 to the Trustee on behalf of all the foregoing persons

      and companies to release all claims against TYCHE ENTERTAINMENT LLC.

   267.      The SETTLEMENT AGREEMENT concerned all of the Trustee’s claims to the

      patents and trademarks (the “IP”) listed in Exhibit K, and all of the Trustee’s pending

      claims in the Litigation against the AWADA Defendants, was released and assigned to

      TYCHE LLC, including all claims against any third parties (including casino operators,

      gaming manufacturers, and other licensees) related to use, ownership and income streams

      from the IP, was assigned to TYCHE LLC.




                                              59
Case 8:20-cv-02372-CEH-TGW Document 1 Filed 10/09/20 Page 60 of 77 PageID 60




   268.      That a Court Order granting Trustee’s “Motion for Approval of Settlement

      Agreement” is attached hereto as Exhibit M.

   269.      An actual bona fide controversy has arisen and now exists between Plaintiffs and

      Defendants concerning their respective rights, duties, and interests regarding the

      Membership in the Companies and rights of the parties.

   270.      The controversy centers on Plaintiffs’ ownership of the interest and Defendant’s

      illegal control, dominion and conversion of the ownership.

   271.      The Defendants actions have resulted in damaged to the Plaintiff’s in an amount

      which exceeds $5,000,000.

   272.      Plaintiff’s rights, obligations and ownership rights has been damaged, clouded or

      otherwise illegally taken away due to the legal coercion, intimidation, hate speech and

      fraud of the Defendants.

   273.      A judicial declaration is necessary and appropriate at this time and under the

      circumstances so that Plaintiff may assert and retain rights, obligations and ownership

      rights must be clearly determined by declaration of the Court.

   274.      All adverse interests to this claim are before this Court by proper process.

   275.      Plaintiffs’ have no adequate, complete remedy at law.

   276.      Additionally, an actual bona fide controversy has arisen and now exists between

      Plaintiffs and Defendants concerning the SETTLEMENT AGREEMENT and their

      respective rights, duties, and interests regarding the SETTLEMENT AGREEMENT.

   277.      Plaintiff’s rights, obligations and ownership rights to the Trustee’s claims to the

      patents and trademarks (the “IP”) listed in the Settlement Agreement, and all the pending




                                              60
Case 8:20-cv-02372-CEH-TGW Document 1 Filed 10/09/20 Page 61 of 77 PageID 61




      claims in the Litigation against the parties listed in the Settlement Agreement, has been

      clouded, illegal converted, or fraudulently taken by the Defendants.

   278.      A judicial declaration is necessary and appropriate at this time and under the

      circumstances so that Plaintiffs may assert and retain rights, obligations and ownership

      rights to the claims to the \ patents and trademarks (the “IP”), and damages litigation

      against the Defendants.

   279.      All adverse interests to this claim are before this Court by proper process.

   280.      Plaintiffs have no adequate, complete remedy at law.

   281.      Plaintiffs are entitled to the Court’s declaration and judgment that Defendants

      have no Membership Interests in TYCHE ENTERTAINMENT LLC and are not

      Members of that Company.

   282.      Plaintiffs are entitled to the Court’s declaration and judgment that JOHN LYNCH

      is not the Manager or Managing Member of TYCHE ENTERTAINMENT LLC, and that

      he exercised rights that he didn’t have, and fraudulently acted to the detriment of TYCHE

      LLC.

   283.      Plaintiffs are entitled to the Court’s declaration and judgment that AWADA has

      no Membership Interests in TYCHE ENTERTAINMENT LLC and is not a member of

      that Company.

   284.      Plaintiffs are entitled to the Court’s declaration and judgment that AWADA is not

      the Manager, Managing Member or Registered Agent of TYCHE ENTERTAINMENT

      LLC and has no right to appoint or elect those positions.

   285.      Plaintiffs are entitled to the Court’s declaration and judgment that RAHALL is the

      Manager of TYCHE ENTERTAINMENT LLC.




                                               61
Case 8:20-cv-02372-CEH-TGW Document 1 Filed 10/09/20 Page 62 of 77 PageID 62




   286.        Plaintiffs are entitled the Court’s declaration and judgment that all of the

       Trustee’s claims to the following patents and trademarks (the “IP”), and all of the

       Trustee’s pending claims in the Litigation against the AWADA Defendants, were

       released and assigned to TYCHE LLC, including and all claims against any third parties

       (including casino operators, gaming manufacturers, and other licensees) related to use,

       ownership and income streams from the IP, were legally assigned to TYCHE LLC.

WHEREFORE, Plaintiffs demand judgment against the Primary Acting Defendants and Does 1

through 20 are companies formed under the laws of the State of Nevada or other states who have

conspired with, assisted or worked with Defendants for Declaratory Relief and the resulting

monetary damages, consequential damages, punitive damages upon a proper evidentiary showing

pursuant to Florida Statutes § 768.72, pre- and post-judgment interest, court costs, attorney’s

fees, together with such other and further relief as this Honorable Court deems just and proper,

    COUNT XII- DAMAGES AGAINST TIMOTHY S. CORY INDIVIDUALLY FOR

                               BREACH OF FIDUCIARY DUTY

   287.        Plaintiffs RAHALL and TUCKER repeat and reallege the facts allegations in

       paragraphs 1 through 125 above, as if set forth fully herein.

   288.        This is an action for damages as to TIMOTHY S. CORY, individually, for breach

       of fiduciary duty to Plaintiffs.

   289.        On or about, March 2019 Plaintiffs became aware that CORY filed final tax

       returns related to the dissolution of the TYCHE ENTERTAINMENT LLC and its assets

       that affect the rights and responsibilities of Plaintiffs.

   290.        CORY had a duty to properly investigate and seek a tax advisor in his duties as a

       receiver.




                                                  62
Case 8:20-cv-02372-CEH-TGW Document 1 Filed 10/09/20 Page 63 of 77 PageID 63




   291.      CORY failed to properly investigate the financial matters through

      communications with the Plaintiffs and invested members in the company CORY

      dissolved.

          REFUSAL TO PROVIDE DISSOLUTION AND TAX INFORMATION

   292.      On March 18, 2019 RAHALL as a follow up to a phone conversation, RAHALL

      sent CORY an email requesting all tax information regarding the Receivership and

      dissolution of the company.

   293.      CORY responded from an email that stated he was Associate Area Legal Counsel

      – Asia for LDS Church and stated: “Mr. RAHALL: I will not be responding to your

      request for information regarding TYCHE ENTERTAINMENT LLC; 1. Mr. AWADA is

      the authorized representative for TYCHE Entertainment, LLC. You should direct your

      request to Mr. AWADA.”

   294.      Clearly the response refuses to provide the legal information and fails to

      recognize the parties with the actual legal authority.

   295.      Further, the extortionate text sent the next day to RAHALL from AWADA proves

      CORY communicated with AWADA.

   296.      CORY further responded to RAHALL’s second request by stating: “Mr.

      RAHALL: I do not respond to parties who do not provide a mailing address; 2. You are

      not a person authorized to receive information regarding TYCHE ENTERTAINMENT

      LLC; 3. Mr. AWADA is the authorized representative for TYCHE Entertainment, LLC.

      You should direct your request to Mr. AWADA.”

   297.      RAHALL sent a follow up email to inform CORY that the communications with

      him are confidential stating: “Mr. CORY, My communications with you are private and




                                               63
Case 8:20-cv-02372-CEH-TGW Document 1 Filed 10/09/20 Page 64 of 77 PageID 64




      confidential; you have no right to disclose this with 3rd parties who clearly knew the

      details of our confidential communications. These are private tax matters; my

      communications are to you as the receiver and do not concern 3rd parties. It’s unethical

      for you to discuss this with 3rd parties.”

   298.       Plaintiffs contacted CORY to obtain the records to ascertain tax liabilities and

      whether the reports filed by CORY were correct.

   299.       CORY immediately communicated the private confidential request to third parties

      without consent.

   300.       CORY refused to provide the dissolution and tax information to the Plaintiffs and

      asserted that the Plaintiffs should get the information from AWADA.

   301.       In his statements, CORY continues to illegally take away the rights of the

      Plaintiffs and breach the fiduciary duty he had to the Plaintiffs in the dissolution.

   302.       CORY improperly reallocated the contractual rights of the parties when he had no

      right to do so as a receiver.

   303.       Not only did CORY take away the Plaintiffs rights illegally, he continues to

      financially harm the Plaintiffs by violating their rights withholding critical business

      documents.

   304.       CORY’s actions aided and abetted extortion by AWADA by stating to Plaintiffs,

      and apparently to AWADA, that Plaintiffs must obtain the dissolution and tax documents

      from AWADA.

   305.       After the dissolution documents were requested directly from CORY on Monday

      March 18, 2019, the very next day on Tuesday, March 19, 2019, AWADA sent a text

      containing threats of extortion and blackmail to RAHALL stating: “If you want all the




                                                   64
Case 8:20-cv-02372-CEH-TGW Document 1 Filed 10/09/20 Page 65 of 77 PageID 65




      records including the receiver’s findings. You need to sign over our house in to rightful

      owner, that would be your sister Lamia AWADA. Otherwise you may be very surprised

      to find all this information on the internet or in the wrong hands…. including the IRS

      PAY OFF THE FUK $280 K loan u took on our house and turn the house over then u can

      be on ur fuking way.”

   306.       Clearly CORY had communicated the details of the request to AWADA without

      any permission to do so, which led to an extortion email from AWADA threatening to

      cause harm to RAHALL if he did not turn over property that did not belong to AWADA,

      and that AWADA had no legal rights to.

   307.       CORY’s act of contacting third parties and communicating confidential

      information to AWADA and AWADA’s counsel, was a breach of his fiduciary duty to

      Plaintiffs and an ethical violation.

   308.       CORY breached his fiduciary duty of confidentiality of communications, and

      disclosed details of Plaintiffs conversation with him to unauthorized third parties who

      held no legal interest at the time of dissolution or at present time.

   309.       Notwithstanding that AWADA no longer owned any membership interests in

      TEL as of 2008, to which he admitted and acknowledged on numerous occasions in

      judicial admissions, official sworn testimony, and sworn documents, CORY

      communicated the confidential request to AWADA, and then AWADA made

      extortionate threats in relation to such interests.

   310.       Therefore, CORY breached his fiduciary duty to the Plaintiffs and aided and

      abetted the extortion of AWADA.




                                                 65
Case 8:20-cv-02372-CEH-TGW Document 1 Filed 10/09/20 Page 66 of 77 PageID 66




WHEREFORE, Plaintiffs demand judgment against TIMOTHY S. CORY for his actions

resulting monetary damages, consequential damages, punitive damages, pre- and post-judgment

interest, court costs, attorney’s fees, together with such other and further relief as this Honorable

Court deems just and proper.

    COUNT XIII- DAMAGES AGAINST TIMOTHY S. CORY INDIVIDUALLY FOR

                            ILLEGAL CONVERSION OF ASSETS

   311.        Plaintiffs RAHALL and TUCKER repeat and reallege the facts allegations in

       paragraphs 1 through 125 above, as if set forth fully herein.

   312.        This is an action for damages as to TIMOTHY S. CORY, individually, for

       conversion of assets.

   313.        CORY, under color of law, and with no legal right to do so, improperly interfered

       and changed the contractual rights of the parties when he had no right to do so as a

       receiver.

   314.        CORY had no control or dominion over Plaintiff’s assets and did not have any

       right to exercise over the assets. A receivership court may not impair the obligations of a

       contract, and a receiver may do nothing to impair a contract that is between the parties to

       the contract.

   315.        CORY acted outside the scope and authority of a receiver because he changed

       existing contractual relationships and improperly determined the rights between the

       parties pursuant to an existing contract reallocating interest in the property that was the

       subject of that contract. Therefore, CORY is personally responsible for his actions.

   316.        Plaintiffs’ appealed CORY’s appointment as receiver and this caused CORY to

       express his anger and he asserted that if Plaintiffs dropped the appeal he would work with




                                                 66
Case 8:20-cv-02372-CEH-TGW Document 1 Filed 10/09/20 Page 67 of 77 PageID 67




       Plaintiffs and address their interest and concerns. CORY led the Plaintiff’s to believe if

       they dismissed their appeal, he would uphold his fiduciary duty as a trustee to protect the

       interest of all interested parties and property of the in the receivership.

   317.        Not only did CORY take away the Plaintiffs rights illegally, he continues to

       financially harm the Plaintiffs by violating their rights withholding critical business

       dissolution documents which Plaintiffs must obtain to avoid severe financial

       consequences.

   318.        Plaintiffs have requested information from CORY. And CORY has refused to

       provide it causing continued and unquantifiable harm.

   319.        Notwithstanding that AWADA no longer owned any membership interests in

       TEL as of 2008, to which he admitted and acknowledged on numerous occasions in

       judicial admissions, official sworn testimony, and sworn documents, CORY continues to

       communicate with AWADA as if he has the contractual rights.

   320.        Therefore, CORY illegally changed the contracts between the parties without any

       legal right to do so causing damages to the Plaintiffs.

WHEREFORE, Plaintiffs demand judgment against TIMOTHY S. CORY for his actions

resulting monetary damages, consequential damages, punitive damages, pre- and post-judgment

interest, court costs, attorney’s fees, together with such other and further relief as this Honorable

Court deems just and proper.



     COUNT XIIII- DAMAGES AGAINST TIMOTHY S. CORY INDIVIDUALLY FOR

                                  FILING FALSE TAX RETURNS




                                                 67
Case 8:20-cv-02372-CEH-TGW Document 1 Filed 10/09/20 Page 68 of 77 PageID 68




   321.       Plaintiffs RAHALL and TUCKER repeat and reallege the facts allegations in

      paragraphs 1 through 125 above, as if set forth fully herein.

   322.       This is an action for damages as to TIMOTHY S. CORY, individually, for filings

      false tax returns related to the dissolution of TYCHE ENTERTAINMENT LLC with the

      Internal Revenue Service which created damages to the Plaintiffs.

   323.       On or about, March 2019 Plaintiffs became aware that CORY filed final tax

      returns related to the dissolution of the TYCHE ENTERTAINMENT LLC and its assets

      that affected the rights and responsibilities of Plaintiffs.

   324.       Plaintiffs believe, and therefore allege, that CORY filed false tax returns that

      created tax liabilities of Plaintiffs that did not exist.

   325.       The filing of false tax returns occurred because CORY did not fulfill his duty to

      properly investigate and seek a tax advisor in his duties as a receiver, and he failed to

      properly investigate prior to filing tax returns.

   326.       CORY failed to communicate with the Plaintiffs, who had interest in the tax

      matters, and were affected by CORY’s lack of proper due diligence prior to filing tax

      returns as the assets and liabilities and legal ownership of the company were not properly

      represented on the tax returns or properly allocated.

   327.       CORY communicated only with Defendants AWADA and LYNCH, who had no

      rights to the assets, or proper knowledge of the assets and liabilities of the company,

      and/or intentionally made false statements upon which CORY did not investigate and

      relief upon in filing the false tax returns.

   328.       CORY failed to communicate with the Plaintiffs who had invested and lost

      millions of dollars in the Company.




                                                  68
Case 8:20-cv-02372-CEH-TGW Document 1 Filed 10/09/20 Page 69 of 77 PageID 69




   329.      Due to CORY’s failure to execute his duties as a Receiver properly and failure to

      follow all the IRS requirements of receivers who must file final tax returns, Plaintiffs

      have been financially harmed.

   330.      Further, CORY has refused to provide the Plaintiffs with the returns he filed

      causing damage to the Plaintiffs.

          REFUSAL TO PROVIDE DISSOLUTION AND TAX INFORMATION

   331.      On March 18, 2019 RAHALL as a follow up to a phone conversation, RAHALL

      sent CORY an email requesting all tax information regarding the Receivership and

      dissolution of the company.

   332.      CORY responded from an email that stated he was Associate Area Legal Counsel

      – Asia for LDS Church and stated: “Mr. RAHALL: I will not be responding to your

      request for information regarding TYCHE ENTERTAINMENT LLC; 1. Mr. AWADA is

      the authorized representative for TYCHE Entertainment, LLC. You should direct your

      request to Mr. AWADA.”

   333.      Clearly the response refuses to provide the legal information and fails to

      recognize the parties with the actual legal authority.

   334.      Further, the extortionate text sent the next day to RAHALL from AWADA proves

      CORY communicated with AWADA.

   335.      CORY further responded to RAHALL’s second request by stating: “Mr.

      RAHALL: I do not respond to parties who do not provide a mailing address; 2. You are

      not a person authorized to receive information regarding TYCHE ENTERTAINMENT

      LLC; 3. Mr. AWADA is the authorized representative for TYCHE Entertainment, LLC.

      You should direct your request to Mr. AWADA.”




                                               69
Case 8:20-cv-02372-CEH-TGW Document 1 Filed 10/09/20 Page 70 of 77 PageID 70




   336.      RAHALL sent a follow up email to inform CORY that the communications with

      him are confidential stating: “Mr. CORY, My communications with you are private and

      confidential; you have no right to disclose this with 3rd parties who clearly knew the

      details of our confidential communications. These are private tax matters; my

      communications are to you as the receiver and do not concern 3rd parties. It’s unethical

      for you to discuss this with 3rd parties.”

   337.      Plaintiffs contacted CORY to obtain the records to ascertain tax liabilities and

      whether the reports filed by CORY were correct.

   338.      CORY immediately communicated the private confidential request to third parties

      without consent.

   339.      CORY refused to provide the dissolution and tax information to the Plaintiffs and

      asserted that the Plaintiffs should get the information from AWADA.

   340.      CORY’s actions show an intent to knowingly and willing conceal his fraudulent

      actions as a Receiver.

   341.      44. CORY’s actions have caused damages to the Plaintiffs and continue to cause

      damage to the Plaintiffs.

   342.      45. Plaintiffs cannot mitigate those damages due to CORY’s concealment of the

      tax records.

   343.      46. CORY illegally took away the contractual rights of the Plaintiffs, and now

      states that pursuant to his taking away the contractual rights at dissolution, he states he

      can withhold records from the Plaintiffs.

   344.      47. CORY intentionally is financially harming the Plaintiffs violating their legal

      rights and withholding critical business documents.




                                                   70
Case 8:20-cv-02372-CEH-TGW Document 1 Filed 10/09/20 Page 71 of 77 PageID 71




   345.        48. CORY’s stated that Plaintiffs must obtain the dissolution and tax documents

       from AWADA. AWADA has not rights to the business documents or tax returns as he

       held no interest at dissolution, or prior to the Receivership.

   346.        49. Notwithstanding that AWADA no longer owned any membership interests in

       TEL as of 2008, to which he admitted and acknowledged on numerous occasions in

       judicial admissions, official sworn testimony, and sworn documents, CORY still

       maintains that AWADA is the party with authorization for TYCHE ENTERTAINMENT

       LLC and that he holds legal interest he does not possess.

   347.        50. Therefore, CORY is personally liable for his actions causing damages to the

       Plaintiffs.

WHEREFORE, Plaintiffs demand judgment against TIMOTHY S. CORY for his actions

resulting monetary damages, consequential damages, punitive damages, pre-and post-judgment

interest, court costs, attorney’s fees, together with such other and further relief as this Honorable

Court deems just and proper.

          COUNT XV- DECLARATORY RELIEF AGAINST TIMOTHY S. CORY

   348.        Plaintiffs RAHALL and TUCKER repeat and reallege the facts allegations in

       paragraphs 1 through 125 above, as if set forth fully herein.

   349.        Plaintiffs seek Declaratory Relief against TIMOTHY S. CORY, individually, to

       obtain the dissolution documents of TYCHE ENTERTAINMENT LLC and all tax

       returns and related documents executed by CORY and provided to the Internal Revenue

       Service and any other third parties.

   350.        Plaintiffs seek Declaratory Relief against TIMOTHY S. CORY, individually, to

       obtain all investigative documents, tax advisor communications, and communication with




                                                 71
Case 8:20-cv-02372-CEH-TGW Document 1 Filed 10/09/20 Page 72 of 77 PageID 72




      third parties who did not have legal rights to those communications regarding the

      dissolution documents of TYCHE ENTERTAINMENT LLC.

   351.       Plaintiffs seek Declaratory Relief against TIMOTHY S. CORY, individually, to

      obtain all tax returns and related documents created, executed, and/or submitted to the

      Internal Revenue Service related to his dissolution of TYCHE ENTERTAINMENT LLC.

   352.       On or about, March 2019 Plaintiffs became aware that CORY filed final tax

      returns related to the dissolution of the TYCHE ENTERTAINMENT LLC and its assets

      that affected the rights and responsibilities of Plaintiffs.

   353.       Plaintiffs believe, and therefore allege, that CORY filed false tax returns that

      created tax liabilities of Plaintiffs that did not exist.

   354.       The filing of false tax returns occurred because CORY did not fulfill his duty to

      properly investigate and seek a tax advisor in his duties as a receiver, and he failed to

      properly investigate prior to filing tax returns.

   355.       CORY failed to communicate with the Plaintiffs, who had interest in the tax

      matters, and were affected by CORY’s lack of proper due diligence prior to filing tax

      returns as the assets and liabilities and legal ownership of the company were not properly

      represented on the tax returns or properly allocated.

   356.       CORY communicated only with Defendants AWADA and LYNCH, who had no

      rights to the assets, or proper knowledge of the assets and liabilities of the company,

      and/or intentionally made false statements upon which CORY did not investigate and

      relief upon in filing the false tax returns.

   357.       CORY failed to communicate with the Plaintiffs who had invested and lost

      millions of dollars in the Company.




                                                  72
Case 8:20-cv-02372-CEH-TGW Document 1 Filed 10/09/20 Page 73 of 77 PageID 73




   358.      Due to CORY’s failure to execute his duties as a Receiver properly and failure to

      follow all the IRS requirements of receivers who must file final tax returns, Plaintiffs

      have been financially harmed.

   359.      Further, CORY has refused to provide the Plaintiffs with the returns he filed

      causing damage to the Plaintiffs.

          REFUSAL TO PROVIDE DISSOLUTION AND TAX INFORMATION

   360.      On March 18, 2019 RAHALL as a follow up to a phone conversation, RAHALL

      sent CORY an email requesting all tax information regarding the Receivership and

      dissolution of the company.

   361.      CORY responded from an email that stated he was Associate Area Legal Counsel

      – Asia for LDS Church and stated: “Mr. RAHALL: I will not be responding to your

      request for information regarding TYCHE ENTERTAINMENT LLC; 1. Mr. AWADA is

      the authorized representative for TYCHE Entertainment, LLC. You should direct your

      request to Mr. AWADA.”

   362.      This response refuses to provide the legal information and fails to recognize the

      parties with the actual legal authority.

   363.      Further, the extortionate text sent the next day to RAHALL from AWADA proves

      CORY communicated with AWADA.

   364.      CORY further responded to RAHALL’s second request by stating: “Mr.

      RAHALL: I do not respond to parties who do not provide a mailing address; 2. You are

      not a person authorized to receive information regarding TYCHE ENTERTAINMENT

      LLC; 3. Mr. AWADA is the authorized representative for TYCHE Entertainment, LLC.

      You should direct your request to Mr. AWADA.”




                                                 73
Case 8:20-cv-02372-CEH-TGW Document 1 Filed 10/09/20 Page 74 of 77 PageID 74




   365.      RAHALL sent a follow up email to inform CORY that the communications with

      him are confidential stating: “Mr. CORY, My communications with you are private and

      confidential; you have no right to disclose this with 3rd parties who clearly knew the

      details of our confidential communications. These are private tax matters; my

      communications are to you as the receiver and do not concern 3rd parties. It’s unethical

      for you to discuss this with 3rd parties.”

   366.      Plaintiffs contacted CORY to obtain the records to ascertain tax liabilities and

      whether the reports filed by CORY were correct.

   367.      CORY immediately communicated the private confidential request to third parties

      without consent.

   368.      CORY refused to provide the dissolution and tax information to the Plaintiffs and

      asserted that the Plaintiffs should get the information from AWADA.

   369.      CORY’s actions show an intent to knowingly and willing conceal his fraudulent

      actions as a Receiver.

   370.      CORY’s actions have caused damages to the Plaintiffs and continue to cause

      damage to the Plaintiffs.

   371.      Plaintiffs cannot mitigate those damages due to CORY’s concealment of the tax

      records.

   372.      CORY illegally took away the contractual rights of the Plaintiffs, and now states

      that pursuant to his taking away the contractual rights at dissolution, he states he can

      withhold records from the Plaintiffs.

   373.      CORY intentionally is financially harming the Plaintiffs violating their legal

      rights and withholding critical business documents.




                                                   74
Case 8:20-cv-02372-CEH-TGW Document 1 Filed 10/09/20 Page 75 of 77 PageID 75




   374.        CORY’s stated that Plaintiffs must obtain the dissolution and tax documents from

       AWADA. AWADA has not rights to the business documents or tax returns as he held no

       interest at dissolution, or prior to the Receivership.

   375.        Notwithstanding that AWADA no longer owned any membership interests in

       TEL as of 2008, to which he admitted and acknowledged on numerous occasions in

       judicial admissions, official sworn testimony, and sworn documents, CORY still

       maintains that AWADA is the party with authorization for TYCHE ENTERTAINMENT

       LLC and that he holds legal interest he does not possess.

   376.        Therefore, Plaintiffs have no available legal remedy but to seek a court Order for

       CORY to turn over all records which are causing damages to the Plaintiffs due to his

       refusal to provide the records.

WHEREFORE, Plaintiffs seek Declaratory Relief against TIMOTHY S. CORY for his actions

resulting monetary damages, consequential damages, punitive damages, pre- and post-judgment

interest, court costs, attorney’s fees, together with such other and further relief as this Honorable

Court deems just and proper.

   JURY DEMAND

   Plaintiffs herby demand a jury trial on all questions allowable by jury.



   Dated October 9, 2020.

                                                                      /s/ Gabriel Strine
                                                                  FBN 0113137
                                                                  Strine Legal Services, PLLC
                                                                  16105 Craigend PL
                                                                  Odessa, FL 33556
                                                                  (813) 373-3217
                                                                  grstrine@strinelegalservices.com




                                                 75
Case 8:20-cv-02372-CEH-TGW Document 1 Filed 10/09/20 Page 76 of 77 PageID 76




                                    EXHIBIT LIST


Exhibit

A           Tyche Entertainment, LLC (“TEL”) Operating Agreement

B           Secured Promissory Note reflecting the loan and Defendant Lynch’s investment
            in TEL

C           February 2006 correspondence between Defendant Lynch and Defendant Awada
            regarding Defendant Lynch’s default and the forfeiture of his interest in TEL

D           Agreement and Pledge Agreement between Tucker and Defendant Awada

E           Excerpt of the Transcript of Defendant Awada’s October 3, 2008 Deposition
            reflecting Defendant Awada’s forfeiture of his Membership Interests in TEL

F           Defendant Awada’s Schedule B-Personal Property

G           Excerpt of the transcript from Defendant Awada’s 341 Meeting testimony in his
            personal bankruptcy

H           Excerpt of Defendant Awada’s April 3, 2013 deposition transcript in GEI
            bankruptcy

I           GEI bankruptcy court’s August 29, 2013 order approving the settlement and
            referencing the oppositions filed by the herein-Defendants Awada and Lynch

J           Defendant Awada Opposition to the GEI bankruptcy trustee’s motion to approve
            settlement

K           Affidavit of John Lynch, III in Support of Defendant Yehia Awada’s Opposition
            to Settlement Agreement

L           Defendants Lynch’s and Awada’s letter to International Gaming Technologies
            (“IGT”)




                                           76
Case 8:20-cv-02372-CEH-TGW Document 1 Filed 10/09/20 Page 77 of 77 PageID 77




                                     77
